Case MDL No. 2993 Document 148-3 Filed 06/15/21 Page 1 of 69
Case MDL No. 2993 Document 148-3 Filed 06/15/21 Page 2 of 69
Case MDL No. 2993 Document 148-3 Filed 06/15/21 Page 3 of 69
Case 3:21-cv-00512-NJR
      Case MDL No. 2993Document
                        Document1 148-3
                                   Filed 05/27/21
                                          Filed 06/15/21
                                                    Page 1Page
                                                           of 664 of
                                                                  Page
                                                                     69 ID #1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS


KEITH LYLE BAILEY individually and as              Case No. 3:21-CV-00512
Trustee of the EFFIE BAILEY LAND TRUST,
on behalf of themselves and all others similarly
situated,
                                                   CLASS ACTION COMPLAINT


                              Plaintiff,
                       v.
BAYER CROPSCIENCE LP, BAYER
                                                   JURY TRIAL DEMANDED
CROPSCIENCE, INC.; CORTEVA INC.;
CARGILL INCORPORATED; BASF
CORPORATION; SYNGENTA
CORPORATION; WINFIELD SOLUTIONS,
LLC; UNIVAR SOLUTIONS, INC.; PIONEER
HI-BRED INTERNATIONAL, INC.;
FEDERATED CO-OPERATIVES LTD.; CHS
INC.; NUTRIEN AG SOLUTIONS INC.;
GROWMARK INC.; SIMPLOT AB RETAIL
SUB, INC.; and TENKOZ INC.,


                              Defendants.
   Case 3:21-cv-00512-NJR
         Case MDL No. 2993Document
                           Document1 148-3
                                      Filed 05/27/21
                                             Filed 06/15/21
                                                       Page 2Page
                                                              of 665 of
                                                                     Page
                                                                        69 ID #2




                                                     TABLE OF CONTENTS
                                                                                                                                             Page
I. NATURE OF THE ACTION ................................................................................................... 1

II. JURISDICTION AND VENUE ............................................................................................... 4

III. PARTIES .................................................................................................................................. 5

           A.         Plaintiff. .................................................................................................................. 5

           B.         The Manufacturer Defendants. ............................................................................... 5

           C.         The Wholesaler Defendants. ................................................................................... 6

           D.         The Retailer Defendants. ........................................................................................ 7

IV. TRADE AND COMMERCE .................................................................................................... 9

V. THE RELEVANT MARKETS................................................................................................. 9

VI. FACTUAL ALLEGATIONS ................................................................................................... 9

           A.         Industry Background. .............................................................................................. 9

           B.         The Crop Inputs Market Is Characterized by a Lack of Pricing and Industry
                      Transparency, Which Defendants Capitalize on in Their Business Practices. ..... 10

           C.         The Rise of Electronic Crop Inputs Sales Platforms Threatened Defendants’
                      Operations by Increasing Transparency of Pricing and Access to Crop Inputs. .. 11

           D.         Faced with the Threat of ESPs, Defendants Conspired with One Another to
                      Restrict the ESPs’ Ability to Successfully Compete in the Crop Inputs Market. . 12

           E.         The Conspiracy Is Economically Plausible. ......................................................... 18

                      1.         The Crop Inputs Market Is Highly Concentrated. .................................... 19

                      2.         Defendants Had Many Opportunities to Conspire. ................................... 19

                      3.         Defendants Are Recidivist Antitrust Violators. ........................................ 20

                      4.         Defendants’ Actions Were Against Their Economic Interests. ................ 20

                      5.         Government Investigations ....................................................................... 21

VII.       ANTITRUST IMPACT .................................................................................................... 22

VIII.      ANTITRUST INJURY ..................................................................................................... 23

                                                                       -i-
   Case 3:21-cv-00512-NJR
         Case MDL No. 2993Document
                           Document1 148-3
                                      Filed 05/27/21
                                             Filed 06/15/21
                                                       Page 3Page
                                                              of 666 of
                                                                     Page
                                                                        69 ID #3




IX. CLASS ACTION ALLEGATIONS ....................................................................................... 23

X. STANDING TO SEEK RELIEF ............................................................................................ 25

XI. EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT ................................... 26

XII.       CAUSES OF ACTION ..................................................................................................... 27

VIOLATION OF THE SHERMAN ACT COUNT 1: Conspiracy to Restrain Trade in Violation
   of § 1 of the Sherman Act (15 U.S.C.A. § 1 (West) ............................................................... 27

VIOLATIONS OF STATE ANTITRUST LAWS COUNT II: Arizona Uniform State Antitrust
   Act Ariz. Rev. Stat. Ann. § 44-1401, et seq............................................................................ 29

COUNT III: California Cartwright Act Cal. Bus. & Prof. Code § 16700 (West), et seq. ............ 30

COUNT IV: Connecticut Antitrust Act Conn. Gen. Stat. Ann. § 35-24 (West), et seq., ............. 32

COUNT V: Florida Deceptive and Unfair Trade Practices Act Fla. Stat. Ann. § 501.201 (West),
  et seq. ...................................................................................................................................... 33

COUNT VI: Hawaii Antitrust Laws Haw. Rev. Stat. Ann. § 480-1 (West), et seq. .................... 33

COUNT VII: Illinois Antitrust Act 740 Ill. Comp. Stat. Ann. 10/3(1), et seq. ............................ 34

COUNT VIII: Iowa Competition Law Iowa Code Ann. § 553.1 (West), et seq. ......................... 35

COUNT IX: Kansas Restraint of Trade Act Kan. Stat. Ann. § 50-101 (West), et seq. ................ 36

COUNT X: Maine Monopoly & Profiteering Laws Me. Rev. Stat. tit. 10, § 1101, et seq. ......... 38

COUNT XI: Maryland Antitrust Laws Md. Code Ann., Com. Law § 11-201 (West), et seq. ..... 39

COUNT XII: Michigan Antitrust Reform Act Mich. Comp. Laws Ann. § 445.771 (West), et seq.
    40

COUNT XIII: Minnesota Antitrust Law of 1971 Minn. Stat. Ann. § 325D.49 (West), et seq. ... 41

COUNT XIV: Mississippi Antitrust Laws Miss. Code Ann. § 74-21-1, et seq. .......................... 42

COUNT XV: Nebraska Junkin Act Neb. Rev. Stat. Ann. § 59-801 (West), et seq. ..................... 43

COUNT XVI: Nevada Unfair Trade Practices Act Nev. Rev. Stat. Ann. § 598A.010 (West), et
  seq. .......................................................................................................................................... 45

COUNT XVII: New Hampshire Antitrust Statute N.H. Rev. Stat. Ann. Tit. XXXI § 356, et seq46

COUNT XVIII: New Mexico Antitrust Act N.M. Stat. Ann. § 57-1-1 (West), et seq. ................ 47


                                                                      - ii -
   Case 3:21-cv-00512-NJR
         Case MDL No. 2993Document
                           Document1 148-3
                                      Filed 05/27/21
                                             Filed 06/15/21
                                                       Page 4Page
                                                              of 667 of
                                                                     Page
                                                                        69 ID #4




COUNT XIX: New York Donnelly Act N.Y. Gen. Bus. Law § 340 (McKinney), et seq ........... 48

COUNT XX: North Carolina Antitrust Laws N.C. Gen. Stat. Ann. § 75-1, et seq. ..................... 49

COUNT XXI: North Dakota Uniform State Antitrust Act N.D. Cent. Code §§ 51-08.1, et seq.. 51

COUNT XXII: Oregon Antitrust Law Or. Rev. Stat. Ann. § 646.705 (West), et seq. ................. 52

COUNT XXIII: South Dakota Antitrust Statute S.D. Codified Laws § 37-1-3.1, et seq. ............ 53

COUNT XXIV: Tennessee Trade Practices Act Tenn. Code Ann. § 47-25-101 (West), et seq. . 54

COUNT XXV: Utah Antitrust Act Utah Code Ann. § 76-10-911 (West), et seq. ....................... 55

COUNT XXVI: Vermont Consumer Protection Laws Vt. Stat. Ann. tit. 9, § 2451 (West), et seq.
    56

COUNT XXVII: West Virginia Antitrust Act W. Va. Code Ann. § 47-18-1 (West), et seq. ...... 57

COUNT XXVIII: Wisconsin Trade Regulations Wis. Stat. Ann. § 133.01(1) (West), et seq ..... 58

PRAYER FOR RELIEF ............................................................................................................... 60

DEMAND FOR JURY TRIAL .................................................................................................... 60




                                                              - iii -
  Case 3:21-cv-00512-NJR
        Case MDL No. 2993Document
                          Document1 148-3
                                     Filed 05/27/21
                                            Filed 06/15/21
                                                      Page 5Page
                                                             of 668 of
                                                                    Page
                                                                       69 ID #5




        Plaintiffs KEITH LYLE BAILEY individually and as Trustee of the EFFIE BAILEY

LAND TRUST, bring this action on behalf of themselves and on behalf of the Classes defined

herein consisting of persons or entities in the United States, including its territories, that, at least

as early as January 1, 2014, and continuing through the present (the “Class Period”), purchased

from a Defendant a Crop Input as defined herein. Plaintiff brings this action under the antitrust

laws of the United States against Defendants, and under the Racketeer Influenced and Corrupt

Organizations Act (“RICO”) and demand a trial by jury.

                               I.        NATURE OF THE ACTION

        1.      The American market for “Crop Inputs”—seeds and crop protection chemicals

such as fungicides, herbicides, and insecticides—is one of the largest markets in the world with

annual sales in excess of $65 billion.

        2.      This market is dominated by:

                a.      Four major manufacturers, Defendants Bayer CropScience Incorporated

(“Bayer”), Corteva Incorporated (“Corteva”), Syngenta Corporation (“Syngenta”) and BASF

Corporation (“BASF”) (collectively, the “Manufacturer Defendants”);

                b.      Three large wholesalers, Defendants Cargill Incorporated (“Cargill”),

Winfield Solutions, LLC (“Winfield”), Univar Solutions, Incorporated (“Univar”), that control

the distribution of Crop Inputs to farmers; and

                c.      Retailers, including Defendants CHS Incorporated (“CHS”), Nutrien Ag

Solutions Incorporated (“Nutrien”), GROWMARK, Incorporated (“Growmark”), Simplot AB

Retail Sub, Incorporated (“Simplot”), Tenkoz Incorporated (“Tenkoz”), and Federated Co-

operatives Limited (“Federated”).




                                                  -1-
  Case 3:21-cv-00512-NJR
        Case MDL No. 2993Document
                          Document1 148-3
                                     Filed 05/27/21
                                            Filed 06/15/21
                                                      Page 6Page
                                                             of 669 of
                                                                    Page
                                                                       69 ID #6




       3.      Historically the distribution and sale process for Crop Inputs enables the market

participants to maintain supra-competitive prices, in part by denying farmers accurate

product/pricing information, which would allow them to make fully-informed purchasing

decisions. As a result, the average price American farmers pay for Crop Inputs is increasing at a

rate that dramatically outpaces yields.

       4.      For example, over the last 20 years, the price of seed corn rose 300%, while corn

yields increased only 33% to 35%. In 1989, U.S. farms spent $15.6 billion overall on chemicals,

fertilizer, and seeds. This rose to $59 billion in 2019, outpacing inflation by 60%. As a result,

Crop Inputs have increasingly constituted a larger share of farm budgets. In 1989, Crop Inputs

constituted 12.6% of farm expenditures; by 2019, Crop Inputs constituted 16.4% of farmer

spending. These increases are proving devastating to farmers, who currently occupy the least

profitable level of the American food supply chain. Farmers are being forced into bankruptcy at a

record pace.

       5.      Recognizing these inefficiencies, several electronic sales platforms (ESPs) were

launched in the past decade to service the Crop Inputs market. These ESPs aimed to provide a

cheaper, more transparent way for farmers to buy Crop Inputs, circumventing the existing

opaque, convoluted distribution system. For example, Farmers Business Network (“FBN”), a

leading ESP and Silicon Valley startup, was extremely popular with farmers upon launch and has

successfully raised millions of dollars from leading venture capital firms to build out capacity to

meet that demand.

       6.      These new platforms threatened the Defendants’ dominant market positions and

control over pricing. Rather than compete fairly with the ESPs, Defendants, wholesalers, and

retailers conspired to block the ESPs’ access to Crop Inputs by engaging in a group boycott. For



                                                -2-
  Case 3:21-cv-00512-NJR
       Case MDL No. 2993 Document
                          Document1148-3
                                     Filed 05/27/21
                                           Filed 06/15/21
                                                     Page Page
                                                          7 of 66
                                                                10 Page
                                                                   of 69 ID #7




instance, the Manufacturer Defendants, and the Wholesalers, and Retailers repeatedly blocked

FBN’s access to Crop Inputs by agreeing among themselves not to sell products to FBN, even

though doing so would have opened a significant new sales channel and in the best economic

interests for any of them acting independently.

       7.        The Manufacturer Defendants ensured the success of the boycott by imposing

strict penalties on retailers who made sales to FBN. Similarly, certain manufacturers audited

authorized retailers to make sure that ESPs were not securing branded Crop Inputs by buying

from an authorized retailer.

       8.        When FBN attempted to circumvent this unlawful boycott by purchasing an

established retailer with existing supply agreements, Defendants canceled the retailer’s existing

supply contracts, starving FBN’s platform of the Crop Inputs it needed to operate.

       9.        Given the structure of the Crop Inputs industry, with the necessary relationships

between manufacturers, wholesalers, and retailers, an effective boycott of electronic platforms

would not have been feasible absent actual agreement, coordination, and cooperation of all three

groups. Absent such an agreement, Defendants’ actions were against their independent

economic self-interests.

       10.       In early 2020, it was revealed that Canada’s Competition Bureau (“CCB”) has

been investigating this conduct. Documents filed by CCB, indicate that Defendants refused to

supply, or restricted supply, of Crop Inputs to FBN and engaged in coordinated behavior in

relation to FBN. The United States Department of Justice is reportedly monitoring CCB’s

investigation.

       11.       As a result of Defendants’, retailers’, and wholesalers’ misconduct, farmers

remain trapped in an inefficient, opaque Crop Inputs market and have paid more for Crop Inputs



                                                  -3-
  Case 3:21-cv-00512-NJR
       Case MDL No. 2993 Document
                          Document1148-3
                                     Filed 05/27/21
                                           Filed 06/15/21
                                                     Page Page
                                                          8 of 66
                                                                11 Page
                                                                   of 69 ID #8




than they would have in a competitive market. Plaintiff and the Classes bring this antitrust suit to

redress that wrongful conduct.

                                II.   JURISDICTION AND VENUE

        12.     Plaintiff brings this action under Section 16 of the Clayton Act, 15 U.S.C.A. § 26

(West), to secure injunctive relief against Defendants for violating Section 1 of the Sherman Act,

15 U.S.C.A. § 1 (West), and to recover actual and compensatory damages, treble damages,

interest, costs, and attorneys’ fees for the injury caused by Defendants’ wrongful conduct.

Plaintiffs also bring state law class claims on behalf of the Classes to recover actual and/or

compensatory damages, double and treble damages as permitted, pre- and post- judgment

interest, costs, and attorneys’ fees for the injury caused by Defendants’ conduct.

        13.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.A.

§ 1331 and 1337(a) and Sections 4 and 16 (West) of the Clayton Act, 15 U.S.C.A. § 15(a) and 26

(West). This Court also has jurisdiction under 28 U.S.C.A. § 1332 (West) because the amount in

controversy for each Class exceeds $5,000,000 and members of each Class are citizens of a

different state than Defendants.

        14.     Venue is proper in this District pursuant to Sections 4, 12, and 16 of the Clayton

Act, 15 U.S.C.A. § 15(a), and 28 U.S.C.A. § 1391(b), (c), and (d) (West). One or more

Defendants resided, transacted business, were found, or had agents in this District, and a

substantial portion of the affected interstate trade and commerce described in this Complaint was

carried out in this District.

        15.     This Court also has personal jurisdiction over each Defendant because, inter alia,

each Defendant: (a) transacted business throughout the United States, including in this District;

(b) manufactured, sold, shipped, and/or delivered substantial quantities of Crop Inputs

throughout the United States, including in this District; (c) had substantial contacts with the
                                                -4-
     Case 3:21-cv-00512-NJR
          Case MDL No. 2993 Document
                             Document1148-3
                                        Filed 05/27/21
                                              Filed 06/15/21
                                                        Page Page
                                                             9 of 66
                                                                   12 Page
                                                                      of 69 ID #9




United States, including in this District; and/or (d) engaged in an antitrust conspiracy that was

directed at and had a direct, foreseeable, and intended effect of causing injury to the business or

property of persons residing in, located in, or doing business throughout the United States,

including in this District.

         16.    The activities of Defendants and all co-conspirators, as described herein, were

within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

effects on the foreign and interstate commerce of the United States.

                                        III.    PARTIES

A.       Plaintiff.

         17.    Plaintiffs, KEITH LYLE BAILEY individually, and as Trustee of the EFFIE

BAILEY LAND TRUST, are residents of the state of Illinois, and the county of Jasper. During

the Class Period, Plaintiffs purchased Endogen corn seed, a Syngenta product, as well other crop

inputs including fungicides and herbicides at a supra-competitive price from retailer defendant

Nutrien, AG.

B.       The Manufacturer Defendants.

         18.    BAYER AG is a multinational agricultural, pharmaceutical, and chemical

company. It is organized into four divisions, each with its own management and corporate

organization. Legal entities within each division work together, follow a common strategy, and

report up to the same level of management.

         19.    Defendant Bayer CropScience Incorporated is a wholly-owned subsidiary of

Bayer AG headquartered in St. Louis, Missouri and incorporated in New York that develops,

manufactures, and sells Crop Inputs in the United States.




                                                -5-
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 10
                                                          Page
                                                            of 66
                                                                13 Page
                                                                   of 69 ID #10




       20.      DEFENDANT BAYER CROPSCIENCE LP is a wholly-owned subsidiary of

Bayer AG headquartered in Research Triangle Park, North Carolina, and is a crop science

company that sells Crop Inputs in the United States.

       21.      Bayer CropScience Incorporated and Bayer CropScience LP both operate as part

of the Bayer Group’s Crop Science division.

       22.      Defendant CORTEVA INCORPORATED is a Delaware corporation

headquartered in Wilmington, Delaware, that develops, manufactures, and sells Crop Inputs in

the United States.

       23.      Defendant Pioneer Hi-Bred International, Inc. is an Iowa corporation

headquartered in Johnston, Iowa, that develops, manufactures, and sells Crop Inputs in the

United States. Pioneer is a wholly-owned subsidiary of Manufacturer Defendant Corteva

Incorporated.

       24.      Defendant BASF CORPORATION is a Delaware corporation headquartered in

Florham Park, New Jersey, and is the principal U.S.-based operating entity and largest subsidiary

of BASF SE, a multinational pharmaceutical, seed, and chemical company. BASF develops,

manufactures, and sells Crop Inputs in the United States.

       25.      Defendant Syngenta Corporation is a Delaware corporation and is the main U.S.-

based operating subsidiary of Syngenta AG. It is headquartered in Wilmington, Delaware.

Syngenta develops, manufactures, and sells Crop Inputs in the United States.

C.     The Wholesaler Defendants.

       26.      CARGILL is a Delaware corporation headquartered in Minnetonka, Minnesota.

Cargill owns and operates a wholesaler AgResource Division, which distributes Crop Inputs to

Cargill’s retail network and to other retailers. Cargill’s AgResource Division maintains contracts



                                               -6-
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 11
                                                          Page
                                                            of 66
                                                                14 Page
                                                                   of 69 ID #11




with each of Bayer, Corteva, BASF, and Syngenta entitling it to purchase and distribute branded

Crop Inputs and entitling it to special rebates.

        27.     WINFIELD SOLUTIONS, LLC is a Delaware corporation headquartered in

Arden Hills, Minnesota. Winfield is a Crop Inputs wholesaler. It maintains contracts with each of

Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute branded Crop

Inputs and entitling it to special rebates. Winfield is also a major Crop Inputs retailer that

operates as a cooperative owned by its members, which are 650 Crop Inputs retail businesses

operating 2,800 retail locations throughout the United States and parts of Canada.

        28.     UNIVAR SOLUTIONS, INCORPORATED is a Crop Inputs wholesaler. Univar

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute branded Crop Inputs and entitling it to special rebates. Univar is a domestic

corporation headquartered in Illinois and incorporated in Delaware.

D.      The Retailer Defendants.

        29.     CHS INCORPORATED is one of the largest Crop Inputs wholesalers in the

United States. Like many large wholesalers, it also operates retail networks bearing the CHS

brand around the country that sell Crop Inputs from brick-and-mortar stores. CHS is incorporated

and headquartered in Inver Grove Heights, Minnesota.

        30.     CHS and the retail networks it operates maintain contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.

        31.     NUTRIEN AG SOLUTIONS, INC. is both a Crop Inputs wholesaler and the

largest Crop Inputs retailer in the United States. It sells Crop Inputs to farmers throughout the

country and maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it



                                                   -7-
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 12
                                                          Page
                                                            of 66
                                                                15 Page
                                                                   of 69 ID #12




to purchase and distribute Crop Inputs and entitling it to special rebates. Nutrien is incorporated

in Delaware and has its principal place of business in Colorado.

        32.     GROWMARK, INCORPORATED, d/b/a Farm Supply or FS, is a large Crop

Inputs retailer headquartered in Illinois, with brick-and-mortar locations throughout the

Midwestern United States. Growmark is incorporated in Delaware. Growmark maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs and entitling it to special rebates.

        33.     TENKOZ INC. is one of the largest Crop Inputs retailers in the United States.

Tenkoz purchases and sells 25% of all crop protection chemicals sold in the United States

annually through 550 retail locations and 70 wholesale locations around the country. Tenkoz is

incorporated and headquartered in Georgia. Tenkoz maintains contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.

        34.     SIMPLOT AB RETAIL SUB, INCORPORATED, f/k/a Pinnacle Agriculture

Distribution, Incorporated, is a large Crop Inputs wholesaler and retailer that operates 135 retail

locations across 27 states. Simplot is headquartered and incorporated in Mississippi. Simplot

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute Crop Inputs and entitling it to special rebates.

        35.     FEDERATED CO-OPERATIVES LTD. is a large Crop Inputs retailer. It

maintains contracts with Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs and entitling it to special rebates. Federated is under investigation by the

Canadian Competition Bureau for engaging in anticompetitive practices in the Crop Inputs

market.



                                                 -8-
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 13
                                                          Page
                                                            of 66
                                                                16 Page
                                                                   of 69 ID #13




                              IV.    TRADE AND COMMERCE

       36.     Defendants’ business activities that are subject to this Complaint were within the

flow of and substantially affected interstate trade and commerce.

       37.     During the Class Period, Defendants’ conduct and their co-conspirators’ conduct

occurred in, affected, and foreseeably restrained interstate commerce of the United States.

                            V.      THE RELEVANT MARKETS

       38.     This action involves the markets for Crop Inputs, including the manufacture of

Crop Inputs, the wholesale market for Crop Inputs, and the retail sales market for Crop Inputs.

       39.     The relevant geographic market is the United States.

                              VI.    FACTUAL ALLEGATIONS

A.     Industry Background.

       40.     Farmers in the United States are facing an existential crisis, with operating

expenses skyrocketing while yields remain stagnant. At their peak prices in 2014, input costs

jumped 67.5% for planting soybeans, 72.1% for planting corn, and 56.3% for planting cotton,

compared to the respective input costs in 1995, while yields for soybeans and corn—the two

most planted field crops in the United States—increased by only 18.9% and 29.7%, respectively,

between 1995 and 2011. Indeed, since 1996, total production costs of corn have nearly doubled.

       41.     In a 2018 survey, 80% of farmers reported that their costs continued to increase,

and many farmers cannot pay their outstanding operating debts—estimated at well over $400

billion in 2019. The rate of farm bankruptcies has accelerated, with declared farm bankruptcies

increasing by 24% from 2018 to 2019, the biggest yearly increase since the Great Recession.

       42.     This steady cost increase is not attributable to escalating research and

development expenditures, which have in fact decreased considerably. Rather, it is the result of

unjustifiable increases in the prices farmers pay for Crop Inputs—the seeds and chemicals such

                                               -9-
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 14
                                                          Page
                                                            of 66
                                                                17 Page
                                                                   of 69 ID #14




as fertilizer, insecticide, and herbicide used to produce a crop—and the supra-competitive prices

paid by farmers as a result of Defendants’ wrongful conduct, including but not limited to their

group boycott of electronic distribution platforms.

B.      The Crop Inputs Market Is Characterized by a Lack of Pricing and Industry
        Transparency, Which Defendants Capitalize on in Their Business Practices.

        43.     These inflated prices persist—and wreak financial havoc on America’s farmers—

by Defendants’ design. The Crop Inputs market is structured, from top to bottom, to maximize

opacity and deny farmers access to the objective pricing data and product information they need

to make informed decisions about Crop Inputs purchases. Farmers are unwittingly paying more

for Crop Inputs than they would in a truly competitive market. Farmers lack the objective

information and data needed to gauge whether their investments are worthwhile, as well as any

ability to purchase Crop Inputs without paying unnecessary overhead to brick-and-mortar

retailers and other costs.

        44.     This opacity begins at the top of the Crop Inputs market, where the Manufacturer

Defendants, who closely guard their prices, develop and produce between 75% and 90% of the

most popular Crop Inputs.

        45.     To maintain that secrecy, Manufacturer Defendants allow only wholesalers,

including the Wholesaler Defendants, retailers the manufacturers own or operate, and retailers

such as the Retailer Defendants that are licensed “authorized retailers” to sell the Manufacturer

Defendants’ Crop Inputs.

        46.     The Manufacturer Defendants’ contracts granting “authorized retailer” licenses

contain strict confidentiality provisions that require, inter alia, authorized retailers to keep

confidential the manufacturers’ prices, as well as any incentives, rebates, and commissions.




                                                 - 10 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 15
                                                          Page
                                                            of 66
                                                                18 Page
                                                                   of 69 ID #15




       47.     Manufacturer Defendants also use a tactic known as “seed relabeling” to

capitalize on farmers’ lack of objective performance data. Seed relabeling is the practice of

taking seeds that have been on the market under a given brand name for some time and

repackaging the seeds under a new brand name so that they can be sold at a higher price, even

though the seeds are the same.

       48.     Pricing is no more transparent at the retail level. Wholesalers’ contracts with

authorized retailers also contain strict confidentiality provisions. Retailers cannot disclose to

customers the price paid to the wholesaler for their Crop Inputs or the price at which retailers sell

those Crop Inputs to other farmers. To further muddy the market waters, retailers sell Crop

Inputs and related services (e.g., spraying or applying chemicals) in bundles, making it

difficult—if not impossible—for farmers to discern the price they are charged for any individual

Crop Input or service.

C.     The Rise of Electronic Crop Inputs Sales Platforms Threatened Defendants’
       Operations by Increasing Transparency of Pricing and Access to Crop Inputs.

       49.     Recognizing the inefficiency of an opaque Crop Inputs market, electronic Crop

Inputs sales platforms began emerging in the past decade with the goal of modernizing the

market by, among other things, providing farmers with transparent pricing and access to Crop

Inputs directly from the Manufacturer Defendants, avoiding the opaque distribution system

controlled by the Wholesaler and Retailer Defendants.

       50.     At first, those efforts showed extraordinary promise, as farmers gravitated en

masse toward these electronic platforms in search of better, fairer prices. More than 12,000

farmers signed up for FBN’s service that provides objective performance data on Crop Inputs,

and 6,000 farmers signed up for FBN’s electronic platform that was designed to sell Crop Inputs

online. FBN overall has over 21,000 members, and most recently raised $250 million in Series F


                                                - 11 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 16
                                                          Page
                                                            of 66
                                                                19 Page
                                                                   of 69 ID #16




funding to continue its efforts “to improve the profitability of farming families . . . for

generations to come.”

       51.     The success of electronic platforms drew negative attention from the Wholesaler

and Retailer Defendants, who recognized that these new entrants threatened not only their

traditional roles in the Crop Inputs market but also their profit margins. FBN as an example

particularly stands out because of its popularity and potential to significantly disrupt traditional

Crop Inputs supply and pricing.

       52.     A report published by CoBank, a cooperative partly owned by Crop Inputs

retailers and a major lender to grain cooperatives, explained: “Despite relatively low sales, e-

commerce companies pose a threat to brick-and-mortar ag retailers in two ways. First, any new

competitor will erode sales and margins to some degree and second, e-commerce sites increase

transparency for product prices.” That price transparency would allow farmers to negotiate more

effectively with Crop Inputs retailers, thus eating into the retailers’ margins.

D.     Faced with the Threat of ESPs, Defendants Conspired with One Another to Restrict
       the ESPs’ Ability to Successfully Compete in the Crop Inputs Market.

       53.     Upon learning about FBN’s 2016 entry into the U.S. market as an electronic Crop

Inputs sales platform, CHS officials distributed a letter to farmers attempting to discourage them

from using FBN, falsely claiming that although an electronic platform like FBN would be able to

offer the same products at cheaper prices: “FBN just does it with little overhead and without

returning any profits to you the farmer, while lining the pockets of investors and big data

companies like Google.”

       54.     Additionally, in 2016, Defendant Bayer secretly formed an internal task force

specifically to study the long-term competitive impact of FBN’s electronic platform.




                                                - 12 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 17
                                                          Page
                                                            of 66
                                                                20 Page
                                                                   of 69 ID #17




       55.     On February 2, 2016, CropLife magazine, a trade publication published by

CropLife America (a trade association composed of the major Crop Inputs manufacturers,

wholesalers, and retailers), echoed CoBank’s sentiments, and wrote repeatedly about the danger

electronic platforms posed to Crop Inputs retailers’ business model. CropLife stated that it was

“concerned that the retailer could be disintermediated—a fancier and less draconian way of

saying [electronic platforms would] ‘cut out the middle man’—allowing growers to find product

conveniently and at a lower market price,” and decried “the devil known as ‘price

transparency,’” commenting that “[g]rowers were not really as interested in buying and selling

and storing product as they were in printing price lists off the Internet and waving them in their

retailer’s faces. Already low margins were about to race to the bottom.”

       56.     In the same February 2, 2016 article, CropLife magazine criticized another

electronic platform, XSAg.com (currently known as FarmTrade, LLC or FarmTrade.com), one

of the original electronic platform trailblazers that had launched to offer “a virtual playing field”

for the purchase and sale of certain Crop Inputs electronically, essentially operating as a trading

platform. CropLife described XSAg’s entry as a “punch [that] came out of the shadows and

landed a nasty body blow” to threatened retailers, further noting that “[c]rop protection

manufacturers and the distribution channel eventually figured out how to do battle with the

pricing revelations XSAg brought to the market, but it was [an] unnerving and unhappy time.”

       57.     In late fall 2017, CropLife’s PACE Advisory Council—a committee composed of

the “heads of major ag retailers, market suppliers, equipment makers, and other agricultural

analysts”—explicitly called out the threat posed by electronic platforms to retailers and

wholesalers at its annual meeting. CropLife’s coverage of the event reported that “three letters…

continually cropped up no matter what the topic of conversation happened to be – FBN (Farmers



                                                - 13 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 18
                                                          Page
                                                            of 66
                                                                21 Page
                                                                   of 69 ID #18




Business Network). To say that all things related to FBN and its business practices dominated

much of the day-long event would be a gross understatement. Several members of the PACE

Council described how FBN had negatively affected their businesses during 2017 by cutting into

their already slim margins on various products.” One PACE Council member observed, “I think

it would be crazy, stupid to ignore [FBN]. Even if they end up going away, the business model

they’ve introduced to agriculture will probably be tried by someone else.”

       58.      In February 2018, CropLife reported on a local “huge price war in chemicals” in

Iowa in 2017 as a result of FBN competing in the market. A retailer competing with FBN urged

that “‘ag retailers need to get proactive’ in dealing with the threat of disintermediation.” Another

retailer noted that “as we get more competitive with the FBNs of the world, we’ll obviously have

to cut back on services and support (at times). But what concerns me is when . . . the legal

implications of that are you are a big business now and the regulatory burden becomes more

significant.”

       59.      Defendants had a strong motive to conspire to preserve their opaque market

structure. If electronic platforms publicly published price lists for specific Crop Inputs, then the

Manufacturer, Wholesaler, and Retailer Defendants could no longer keep their prices

confidential or maintain price opacity through seed relabeling and bundling.

       60.      The Retailer Defendants and the Wholesaler Defendants, to retain their dominant

market positions and supracompetitive profit margins, had to exclude electronic platforms from

the market. They conspired to cut off the platforms’ product supply. Because the Manufacturer

Defendants rely on the Retailer and Wholesaler Defendants to recommend and sell the

Manufacturer Defendants’ products to farmers, the Retailer and Wholesaler Defendants had to




                                                - 14 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 19
                                                          Page
                                                            of 66
                                                                22 Page
                                                                   of 69 ID #19




convince the Manufacturer Defendants to agree not to supply FBN and other platforms in order

to make the boycott effective.

       61.     Subsequently, starting in 2016, after FBN entered the market, the Manufacturer

Defendants complied with the Retailer and Wholesaler Defendants’ demands and initiated a joint

boycott of electronic platforms, including FBN, the target of CropLife’s report. As a result, when

FBN reached out to the Manufacturer and Wholesaler Defendants for Crop Inputs, they refused

to supply FBN, offering pretextual excuses for their refusal.

       62.     For example, in fall 2018, after Syngenta’s Head of Crop Protection Sales in the

U.S. learned that a small number of branded Crop Inputs had been sold on electronic platforms in

violation of Defendants’ boycott, he falsely claimed that electronic platforms would deliver

counterfeit products. He further claimed that “[w]hen online entities acquire products from

sources other than authorized dealers or contracted distributors, you’d better question and be

concerned about the quality.”

       63.     The Manufacturer Defendants refused to supply seed and pesticide products to

FBN and did not allow the electronic platform to sell products crucial to the U.S. Farm Belt, such

as Syngenta’s Force insecticide and Corteva’s Pioneer corn seed.

       64.     To ensure that their boycott was successful, Defendants imposed strict penalties

on retailers who failed to comply. For example, in March 2018, after learning that some retailers

had sold seed and spray products to FBN despite the boycott, Syngenta initiated an audit of its

authorized retailers and brokers to identify and punish those that had made the sales. Syngenta’s

Head of U.S. Crop Protection Sales wrote to sellers, “We have concerns about product integrity,

stewardship, and regulatory compliance.”




                                              - 15 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 20
                                                          Page
                                                            of 66
                                                                23 Page
                                                                   of 69 ID #20




       65.     Bayer, BASF, and Corteva similarly include mandatory language in their form

contracts with authorized retailers that allows them to audit authorized retailers’ books and

records and perform on-site inspections at any time. Bayer, BASF, and Corteva used these

provisions to ensure that electronic platforms could not secure branded Crop Inputs by buying

from an authorized retailer.

       66.     This backlash extended to generic products (Crop Inputs that no longer retain

patent protection). A June 2018 Forbes article reported that some generic chemical products

manufacturers were holding back on supplying FBN because they are “wary of angering their

existing sales channels [i.e., wholesalers and retailers].” One generic products manufacturer CEO

confirmed that “[i]n an ideal world, if I could flip the switch and sell to these guys, I would do it

in a heartbeat.”

       67.     FBN has attempted to circumvent Defendants’ boycott in the U.S. by relying on

brokers, who sometimes have excess inventory to offload, in order to obtain name-brand Crop

Inputs to sell to American farmers. However, obtaining such inventory often comes at higher

costs than those paid by other retailers that are able to buy directly from manufacturers—which

inhibited FBN’s ability to effectively bring price competition to the sector.

       68.     On March 27, 2018, in an attempt to combat Defendants’ boycott, FBN

announced its purchase of Yorkton Distributors Ltd. (“Yorkton”), a Canada-based retailer with

decades-old supply agreements with Defendants Bayer, Syngenta, BASF, Corteva, and Winfield.

These agreements, if honored, would have provided FBN with Crop Inputs inventory which it

could sell to farmers at competitive prices.




                                                - 16 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 21
                                                          Page
                                                            of 66
                                                                24 Page
                                                                   of 69 ID #21




       69.     Before purchasing Yorkton, FBN asked manufacturers whether they would

continue to supply Yorkton with their products if FBN purchased it, and “no one indicated they’d

be disfavorable.”

       70.     Yet after FBN’s purchase, the Wholesaler and Retailer Defendants threatened to

retaliate against the Manufacturer Defendants if they continued supplying Crop Inputs to

Yorkton. On March 31, 2018, four days after FBN announced its purchase of Yorkton, Federated

warned that the new competitor would upend their business models, writing, “How our key

manufacturing partners decide to engage with this business will be closely observed by us and

likely all of our traditional retailing peers across Western Canada.”

       71.     Less than a week later, on April 6, 2018, Univar emailed retailers saying that it

would refuse to supply its products to Yorkton or FBN, and warning that the new competition

would decrease profit margins in the industry. Univar had informed FBN that Univar would no

longer conduct business with the company beyond July 31, 2018, warning retailers, in part:

“FBN is a data company that wants to collect and aggregate data to eventually sell for a profit to

companies that will use the data to make farmers grow us food for nothing If anyone thinks

socialism is going to feed the world[,] just call Russia first and see how that worked out.” Univar

further criticized FBN’s business model of bringing market transparency to farmers, declaring

that “[m]argin compression is not the way to a brighter future and that is all FBN is currently

offering.”

       72.     Faced with threats of retaliation from wholesalers and retailers, the Manufacturer

Defendants agreed to boycott Yorkton and abruptly canceled their longstanding supply contracts

within months of its March 2018 acquisition by FBN, causing Yorkton to lose two-thirds of its




                                               - 17 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 22
                                                          Page
                                                            of 66
                                                                25 Page
                                                                   of 69 ID #22




branded products. Bayer, Corteva, and Cargill informed FBN they would no longer sell Crop

Inputs, including seeds and pesticides, to Yorkton.

       73.     Like Defendants’ boycott in the U.S., Defendants’ boycott in the Canadian market

was also successful. FBN was forced to lease Yorkton to a Canadian retailer to balance its large

investment losses, although Yorkton continues to face boycotts by its former suppliers because

of FBN’s ownership. In July 2020, after being unable to compete effectively in the U.S. and

Canadian Crop Inputs market due to Defendants’ collusive conduct, FBN acquired an Australian

electronic platform in an effort to compete in the Australian Crop Inputs market.

       74.     In the U.S., FBN has been unable to sell name-brand Crop Inputs with the

exception of occasional excess products purchased from brokers. As a result, FBN is only able to

rely on suppliers of generic Crop Inputs, but many farmers have concerns about generic

products’ quality and will not purchase generics. Additionally, the effect of Defendants’

wrongful conduct has extended into the generic market, further stifling FBN’s options. FBN,

starved of Crop Inputs, has since begun developing its own products, including seeds, herbicides,

and insecticides, to sell to farmers through its electronic platform. Due to Defendants’ conduct,

FBN, as of August 2020, has yet to turn a profit.

       75.     As a result of the Retailer, Wholesaler, and Manufacturer Defendants’

coordinated actions, farmers were deprived of the opportunity to purchase Crop Inputs at

transparent, lower prices from electronic platforms. Instead, they are forced to continue paying

artificially high prices for Crop Inputs purchased from local retailers subject to Defendants’

confidentiality requirements.

E.     The Conspiracy Is Economically Plausible.

       76.     Defendants’ actions took place in the context of multiple plus factors that

facilitated their conspiratorial agreement.
                                               - 18 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 23
                                                          Page
                                                            of 66
                                                                26 Page
                                                                   of 69 ID #23




       1.      The Crop Inputs Market Is Highly Concentrated.

       77.     The market for Crop Inputs is highly concentrated. BASF, Corteva, Syngenta, and

Bayer AG dominate production in virtually every Crop Inputs category because they hold the

patents for the genetic traits and crop protection chemicals that work best with popular branded

seeds. As a result, they control 85% of the corn seed market, more than 75% of the soybean seed

market, and over 90% of the cotton seed market. The wholesale market is just as concentrated,

with seven wholesalers accounting for 70% of all sales volume.

       2.      Defendants Had Many Opportunities to Conspire.

       78.     Defendants had numerous opportunities for inter-firm communications to form

and maintain their conspiracy through trade association participation.

       79.     CropLife America is a trade association that comprises major Crop Inputs

manufacturers, wholesalers, and retailers. CropLife’s Board of Directors meets annually to

discuss developments in the Crop Inputs market and has specifically discussed the entry of

electronic platforms.

       80.     CropLife’s Board of Directors is chaired by an executive from one of the

Manufacturer Defendants—currently BASF’s Paul Rea, and previously Corteva’s Suzanne

Wasson. For the 2016 to 2019 term, CropLife’s Board of Directors also included executives from

Defendants Bayer, CHS, Growmark, Tenkoz, and Simplot. Although CropLife America’s long-

time CEO claims that “the work of our Board of Directors is imperative to making sure that

farmers have access to crop protection technology today and, in the future,” there is not a single

representative from farming groups on CropLife America’s Board of Directors. Instead, the

Board of Directors exclusively comprises representatives from large Crop Inputs manufacturers,

distributors, and retailers, making it an ideal vehicle for collusion. No farming representatives are

allowed to participate.

                                               - 19 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 24
                                                          Page
                                                            of 66
                                                                27 Page
                                                                   of 69 ID #24




       81.     The Agricultural Retailers Association (“ARA”) hosts an annual in-person

industry conference every year, which is attended by representatives from all major Crop Inputs

retailers, as well as representatives from each Defendant. Multiple employees from Defendants

currently serve on the ARA Board, including Rod Wells, the current Board Chairman and the

Chief Supply Chain Officer of Defendant GROWMARK. Notably, every single one of the

Manufacturer Defendants was a “Platinum Sponsor”—the highest level sponsorship—at the

2019 annual conference (held in December 2019, shortly before such conferences were

suspended due to COVID-19). These industry conferences provide ample opportunity for

Defendants to not only agree among themselves how to block electronic platforms from

emerging, but also to coordinate with other levels of the distribution chain. In fact, as noted

above, the threat posed by FBN was the primary discussion topic at the PACE Advisory

Council’s 2017 annual meeting.

       3.      Defendants Are Recidivist Antitrust Violators.

       82.     Competition experts have noted that past experience with participating in cartels

enables companies to spot opportunities to profitably engage in anticompetitive conduct while

evading detection. Competition Policy International maintains a list of the “fifty-two leading

recidivists,” in which BASF and Bayer are among the top five leading antitrust recidivists.

Corteva is also on the list and is among the top forty leading antitrust recidivists.

       4.      Defendants’ Actions Were Against Their Economic Interests.

       83.     Given the structure of the Crop Inputs industry with the necessary relationships

between manufacturers, wholesalers, and retailers, an effective boycott of electronic platforms

would not have been feasible absent actual coordination and cooperation among Defendants. The

boycott could only work if each Manufacturer Defendant agreed to the plan; otherwise, the

Manufacturer Defendant that broke from the boycott could have established itself as the primary

                                                - 20 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 25
                                                          Page
                                                            of 66
                                                                28 Page
                                                                   of 69 ID #25




supplier to electronic platforms and grown its customer base at the expense of its competitors by

operating a new distribution channel for its Crop Inputs, taking market share from its rival

manufacturers.

       84.       For these reasons, absent an agreement among them, Defendants’ actions were

against their independent economic self-interest. For any one or more Defendants to provide

Crop Inputs to electronic platforms presented a significant business opportunity because those

platforms: (1) represented well-financed customers ready to purchase Crop Inputs in bulk

quantity from a Manufacturer or Wholesaler Defendant; (2) would simplify the distribution

channel and permit Manufacturer Defendants to retain more profit by reducing or eliminating the

need for transport costs, rebates, and incentive programs to wholesalers and retailers; and (3)

presented an opportunity for an individual Manufacturer Defendant to increase profits by

growing its market share through sales to farmers nationwide, not merely where its authorized

retailers were located or enjoyed the largest market share within a specific geographic area.

       5.        Government Investigations

       85.       Most recently, Defendants’ exclusion of FBN drew the attention of Canada’s

Competition Bureau (“CCB”), which is formally investigating Defendants for collusion under

Section 10 of the Competition Act Canada (R.S.C., 1985, c. C-34). The inquiry is focused on the

conduct of Federated Co-operatives Limited, Cargill Limited, Winfield United Canada ULC,

Univar Canada Ltd., BASF Canada Inc., Corteva Inc. and/or its affiliates, and Bayer

CropScience Inc. and its wholly-owned subsidiary Monsanto Canada ULC in the seed and crop

protection markets. The CCB is investigating whether those entities engaged in practices

reviewable under Part VIII of the Competition Act Canada.

       86.       In the course of the CCB investigation, on February 11, 2020, a Canadian federal

court granted in full ex-parte applications made by Canada’s Commissioner of Competition for
                                               - 21 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 26
                                                          Page
                                                            of 66
                                                                29 Page
                                                                   of 69 ID #26




the production of records against Cargill Limited, Winfield United Canada ULC, Univar Canada

Ltd., BASF Canada Inc., Bayer CropScience Inc. and its wholly-owned subsidiaries Monsanto

Canada ULC and Production Agriscience Canada Company, Pioneer Hi-Bred Canada Company

and Dow Agrisciences Canada Inc. relating to those practices.

       87.     Critically, and over Defendants’ objections, the Canadian federal court found

sufficient evidence to require Defendants to produce records concerning their coordinated

anticompetitive conduct in the United States as well. In January 2021, CCB filed an application

seeking an order requiring three Bayer CropScience employees to be examined under oath or

solemn affirmation by the Commissioner of Competition.

       88.     The United States Department of Justice is monitoring the Competition Bureau’s

investigation and is deciding whether to launch its own investigation into Defendants’ concerted

refusal to supply electronic platforms with Crop Inputs. The Federal Trade Commission (“FTC”)

is also investigating anticompetitive conduct in the Crop Inputs market and issued a subpoena to

at least one defendant, Corteva. Corteva confirmed in a 10-Q filing that the FTC subpoenaed it

“to submit documents pertaining to its crop protection products generally, as well as business

plans, rebate programs, offers, pricing and marketing materials specifically related to its

Acetochlor, Oxamyl and Rimsulfuron and other related products in order to determine whether

Corteva engaged in unfair methods of competition through anticompetitive conduct.”

                                 VII.    ANTITRUST IMPACT

       89.     Defendants’ conduct has substantially impaired competition in the retail sale

market for Crop Inputs by excluding electronic platforms, including FBN, from competing in

that market.

       90.     Defendants’ conduct in boycotting and preventing ESPs from competing in the

retail sales market for Crop Inputs lacks any procompetitive justification. Moreover, the harm to
                                               - 22 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 27
                                                          Page
                                                            of 66
                                                                30 Page
                                                                   of 69 ID #27




competition and the resulting antitrust injury—suffered by both farmers and other consumers of

Crop Inputs—more than offsets any procompetitive justifications Defendants may offer.

                                  VIII. ANTITRUST INJURY

       91.     Plaintiffs and Class Members have suffered antitrust injury as a direct result of

Defendants’ unlawful conduct.

       92.     By impairing competition in the retail sales market for Crop Inputs, and by

excluding ESPs from competing in that market, Defendants have artificially raised the prices

paid by purchasers for Crop Inputs to supracompetetive levels.

                           IX.     CLASS ACTION ALLEGATIONS

       93.     Plaintiff brings this action individually and on behalf a class of all those similarly

situated pursuant to Fed. R. Civ. P. 23(a) and (b), and defined as:

       A.      All persons or entities residing in the United States, including its territories,
               from at least as early as January 1, 2014, and continuing through the present
               (the “Class Period”), that purchased from a Defendant a Crop Input
               manufactured by a Manufacturer Defendant; and

       B.      All persons or entities residing in the United States, including its territories,
               that, during the Class Period, purchased from a retailer other than a Retailer
               Defendant a Crop Input manufactured by a Manufacturer Defendant.

       94.     Excluded from the Classes are Defendants; their officers, directors, management,

employees, subsidiaries, affiliates, and coconspirators; and any persons or entities that purchased

Crop Inputs solely for resale to others. Also excluded are any federal, state, or local

governmental entities, any judicial officers presiding over this action; their law clerks and

spouses; any persons within three degrees of relationship to those living in the judicial officers’

household; and the spouses of all such persons.




                                                - 23 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 28
                                                          Page
                                                            of 66
                                                                31 Page
                                                                   of 69 ID #28




       95.        Members of the Classes are so numerous and geographically dispersed that

joinder is impracticable. Further, members of the Classes are readily identifiable from

information and records in Defendants’ possession.

       96.        Plaintiffs’ claims are typical of the claims of the members of the Classes.

Plaintiffs and members of the Classes were damaged by the same wrongful conduct of

Defendants.

       97.        Plaintiffs will fairly and adequately protect and represent the interests of members

of the Classes. Plaintiffs’ interests are coincident with, and not antagonistic to, those of members

of the Classes.

       98.        Plaintiffs are represented by counsel with experience in the prosecution and

leadership of class action antitrust and other complex litigation, including class actions involving

group boycotts and conspiracy claims.

       99.        Questions of law and fact common to the members of the Classes predominate

over questions that may affect only individual Class members, thereby making damages with

respect to members of the Classes as a whole appropriate. Questions of law and fact common to

members of the Classes include, but are not limited to:

                  a.     Whether Defendants conspired to unreasonably restrain trade in violation
                         of federal antitrust laws;

                  b.     Whether Defendants conspired to unreasonably restrain trade in violation
                         of state unfair competition and antitrust laws;

                  c.     The scope and duration of the alleged conspiracy;

                  d.     Injury suffered by Plaintiffs and members of the Classes;

                  e.     Damages suffered by Plaintiffs and members of the Classes; and

                  f.     Whether Defendants have acted or refused to act on grounds generally
                         applicable to members of the Classes, thereby making appropriate final


                                                 - 24 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 29
                                                          Page
                                                            of 66
                                                                32 Page
                                                                   of 69 ID #29




                        injunctive relief or corresponding declaratory relief with respect to
                        members of the Classes as a whole.

          100.   Class action treatment is a superior method for the fair and efficient adjudication

of the controversy. Such treatment will permit a large number of similarly situated persons to

prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of evidence, effort, or expense that numerous individual actions would

require.

          101.   The benefits of proceeding through the class mechanism, including providing

injured persons or entities a method for obtaining redress on claims that could not practicably be

pursued individually, substantially outweigh potential difficulties in management of this class

action.

          102.   Plaintiffs know of no special difficulty to be encountered in the maintenance of

this action that would preclude its maintenance as a class action.

          103.   Plaintiffs have defined members of the Classes based on currently available

information and hereby reserves the right to amend the definition of members of the Classes,

including, without limitation, the Class Period.

                             X.      STANDING TO SEEK RELIEF

          104.   Plaintiff and the members of the Classes have purchased directly from a

participant in the conspiracy in restraint of trade between the Manufacturer and Wholesaler

Defendants and their Retailer Defendant co-conspirators, or from an authorized retailer that is in

the control of the Manufacturer and Wholesaler Defendants by virtue of the terms of the

authorized-retailer licenses dictated by the Manufacturer Defendants. As a consequence, the

members of the Classes have standing to pursue damages inflicted by the conspiracies under U.S.

Const. art. III and Section 4(a) of the Clayton Act, 15 U.S.C.A. § 15(a) (West).


                                                - 25 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 30
                                                          Page
                                                            of 66
                                                                33 Page
                                                                   of 69 ID #30




       105.     By engaging in the conspiracy alleged in this Complaint, the Manufacturer

Defendants, Wholesaler Defendants, and Retailer Defendants have maintained a market structure

that benefits each of them at the expense of farmers such as Plaintiff and members of the class.

As the first purchasers injured by Defendants’ anticompetitive conduct, Plaintiffs and the

members of the Classes have standing as direct purchasers under Section 4(a) of the Clayton Act,

15 U.S.C.A. § 15(a) (West).

       106.     The Plaintiff and members of the Classes also have standing to seek injunctive

relief pursuant to Section 16 of the Clayton Act, 15 U.S.C.A. § 26 (West), because the

conspiracies have inflicted or threatened to inflict harm on them, thereby making appropriate

final injunctive relief, or corresponding declaratory relief, for the Classes as a whole.

       107.     The Plaintiff and members of the Classes also have standing to seek declaratory

relief under 28 U.S.C.A. § 2201 and 2202 (West) because there is an actual, present, and

justiciable controversy that has arisen between members of the Classes and all Defendants

concerning whether Defendants and other co-conspirators have conspired in restraint of trade.

         XI.     EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

       108.     Any applicable statute of limitations for Plaintiff and the Classes has been tolled

with respect to any claims and rights of action that Plaintiff and the Classes have as a result of

the unlawful combination and conspiracy alleged in this Complaint. Defendants are equitably

estopped from asserting a statute of limitations defense by reason of Defendants’ and their co-

conspirators’ concealment of the conspiracy.

       109.     Plaintiff and the Classes were not placed on actual or constructive notice of the

conspiracy alleged herein until CCB made public its investigation and issued its subpoenas.

More specifically, CCB’s investigation made public allegations that Defendants refused to

supply FBN with Crop Inputs and/or engaged in communications that are suggestive of
                                                - 26 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 31
                                                          Page
                                                            of 66
                                                                34 Page
                                                                   of 69 ID #31




coordinated behavior in relation to FBN. Group boycotts and other antitrust violations are

inherently self-concealing. Throughout the Class Period, Defendants and their co-conspirators

effectively, affirmatively, and fraudulently concealed their unlawful combination and conspiracy

from Plaintiff and the Classes.

       110.     As discussed above, the Crop Inputs market, from top to bottom, is structured to

maximize opacity and deny purchasers access to the objective pricing data and product

information farmers need to make informed decisions about the Crop Inputs they purchase.

Further, the Manufacturer Defendants, Retailer Defendants, and Wholesaler Defendants use

confidentiality provisions in their contracts to obscure and restrict disclosure of Crop Inputs

prices. Defendants use additional tactics such as seed relabeling and bundle sales to further

muddy the market waters and prevent farmers, including Plaintiffs and the Classes, from learning

about the Crop Inputs market.

       111.     Plaintiff and the Classes could not have uncovered Defendants’ conspiracy

through the exercise of reasonable diligence. For one, Plaintiff and the Class do not have

visibility into Defendants’ pricing nor their distribution contracts which contain significant

pricing-related terms. Additionally, Plaintiffs and the Class are not members of the various

boards and executive committees where the issues surrounding this complaint were discussed

amongst Defendants.

                                  XII.    CAUSES OF ACTION

                            VIOLATION OF THE SHERMAN ACT

                           COUNT 1: Conspiracy to Restrain Trade
                    in Violation of § 1 of the Sherman Act (15 U.S.C.A. § 1)

       112.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.


                                                - 27 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 32
                                                          Page
                                                            of 66
                                                                35 Page
                                                                   of 69 ID #32




        113.    Beginning at a time currently unknown to Plaintiff, but at least as early as

January 1, 2014, and continuing through the present, the exact dates being unknown to Plaintiff,

Defendants and their co-conspirators entered into a continuing agreement, understanding, and

conspiracy, in restraint of trade to artificially raise, fix, maintain, and/or stabilize prices for Crop

Inputs in the United States, in violation of Section I of the Sherman Act, 15 U.S.C.A. § 1 (West).

        114.    In formulating and carrying out the alleged agreement, understanding, and

conspiracy, Defendants and their co-conspirators did those things that they combined and

conspired to do, including but not limited to the acts, practices, and course of conduct set forth

above, and the following, among others: engaged in a combination or conspiracy in restraint of

trade to artificially raise, fix, maintain, and/or stabilize prices for Crop Inputs that Defendants

sold to Plaintiffs and members of the Classes, principally but not exclusively, by jointly

boycotting entities that would have introduced price-reducing electronic purchasing of Crop

Inputs in the United States.

        115.    This conspiracy is a per se violation of Section 1 of the Sherman Antitrust Act,

15 U.S.C.A. § 1 (West).

        116.    Alternatively, this conspiracy is a “quick look” or rule of reason violation of

Section 1 of the Sherman Antitrust Act. There is no legitimate business justification for, or pro-

competitive benefits attributable to, Defendants’ conspiracy and overt acts in furtherance thereof.

Any proffered business justification or asserted pro-competitive benefits would be pre-textual,

outweighed by the anticompetitive effects of Defendants’ conduct, and in any event, could be

achieved by means less restrictive than the conspiracy and overt acts alleged herein.

        117.    Plaintiff and members of the Classes directly purchased Crop Inputs from

Defendants and their co-conspirators at supra-competitive prices, suffering antitrust injury and



                                                 - 28 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 33
                                                          Page
                                                            of 66
                                                                36 Page
                                                                   of 69 ID #33




damages as a material, direct, and proximate result of Defendants’ conspiracy and overt acts in

furtherance thereof.

       118.     Plaintiff and members of the Classes have been injured in their business and

property by reason of Defendants’ violation of Section 1 of the Sherman Act, within the meaning

of Section 4 of the Clayton Antitrust Act, 15 U.S.C.A. § 15 (West).

       119.     Plaintiff and members of the Classes are threatened with future injury to their

business and property by reason of Defendants’ continuing violation of Section 1 of the Sherman

Act, within the meaning of Section 16 of the Clayton Antitrust Act, 15 U.S.C.A. § 26 (West).

       120.     Plaintiff and members of the Classes are entitled to recover for the injury caused

by Defendants’ wrongful conduct and to an injunction against Defendants, preventing and

restraining the violations alleged herein.

                       VIOLATIONS OF STATE ANTITRUST LAWS

                       COUNT II: Arizona Uniform State Antitrust Act
                          Ariz. Rev. Stat. Ann. § 44-1401, et seq.

       121.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       122.     The Arizona Uniform State Antitrust Act prohibits any contract, combination or

conspiracy between two or more persons in restraint of, or to monopolize, trade or commerce,

any part of which is within the state of Arizona.

       123.     Defendants entered into a contract, combination, or conspiracy in restraint of, or

to monopolize, trade or commerce in the Crop Inputs market, a substantial part of which

occurred within Arizona.




                                                - 29 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 34
                                                          Page
                                                            of 66
                                                                37 Page
                                                                   of 69 ID #34




       124.     Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce, for the purpose of excluding competition or

controlling, fixing or maintaining prices in the Crop Inputs market.

       125.     Defendants’ violations of Arizona law were flagrant.

       126.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on Arizona’s trade and commerce, including increased prices and costs, reduced

innovation, poorer customer service, and lowered output.

       127.     As a direct and proximate cause of Defendants’ unlawful conduct, members of

the Classes who purchased Crop Inputs in Arizona were injured in their business or property in a

manner that the Arizona Uniform State Antitrust Act was intended to prevent when they paid

more for Crop Inputs than they would have paid in a competitive market. Members of the

Classes who purchased Crop Inputs in Arizona have suffered and continue to suffer damages and

irreparable injury, and such damages and injury will not abate until an injunction ending

Defendants’ anticompetitive conduct issues.

                           COUNT III: California Cartwright Act
                         Cal. Bus. & Prof. Code § 16700 (West), et seq.

       128.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       129.    The California Business & Professions Code generally governs conduct of

corporate entities. The Cartwright Act, Cal. Bus. & Prof. Code § 16700-16770 (West), governs

antitrust violations in California. California policy is that “vigorous representation and protection

of consumer interests are essential to the fair and efficient functioning of a free enterprise market

economy,” including by fostering competition in the marketplace.




                                                - 30 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 35
                                                          Page
                                                            of 66
                                                                38 Page
                                                                   of 69 ID #35




       130.       Under the Cartwright Act, a “combination” is formed when the anticompetitive

conduct of a single firm coerces other market participants to involuntarily adhere to the

anticompetitive scheme.

       131.       Members of the Classes purchased Crop Inputs within the state of California

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       132.       Defendants enacted a combination of capital, skill, or acts for the purpose of

creating and carrying out restrictions in trade or commerce or to prevent market competition in

violation of Cal. Bus. & Prof. Code § 16700 (West) et seq.

       133.       Defendants’ unlawful conduct and practices have substantial anticompetitive

effects, including increased prices and costs, reduced innovation, poorer customer service and

lowered output.

       134.       Members of the Classes who purchased Crop Inputs in California were injured in

their business or property by Defendants’ anticompetitive conduct in a manner that the

Cartwright Act was intended to prevent when they paid more for Crop Inputs than they would

have paid in a competitive market. Members of the Classes who purchased Crop Inputs in

California have suffered and continue to suffer damages and irreparable injury, and such

damages and injury will not abate until an injunction ending Defendants’ anticompetitive

conduct issues. Members of the Classes who purchased Crop Inputs in California are also

entitled to all other forms of relief, including treble damages, interest, and reasonable attorneys’

fees and costs.




                                                 - 31 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 36
                                                          Page
                                                            of 66
                                                                39 Page
                                                                   of 69 ID #36




                           COUNT IV: Connecticut Antitrust Act
                         Conn. Gen. Stat. Ann. § 35-24 (West), et seq.,

       135.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       136.    The Connecticut Antitrust Act “expresses a public policy of promoting

competition in the marketplace and prohibiting unreasonable restraints of trade, monopolies and

attempts to monopolize a defined marketplace.”

       137.    Members of the Classes purchased Crop Inputs within the State of Connecticut

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       138.    Defendants made contracts or engaged in a combination or conspiracy with one

another, for the purpose of fixing, controlling, or maintaining prices for Crop Inputs, sold in

Connecticut in violation of Conn. Gen. Stat. Ann. § 35-24 (West), et seq.

       139.    Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Connecticut, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       140.    Members of the Classes who purchased Crop Inputs in Connecticut were harmed

by Defendants’ anticompetitive conduct in a manner that the Connecticut Antitrust Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Connecticut have

suffered and continue to suffer damages and irreparable injury, and such damages and injury will

not abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in Connecticut are also entitled to all other forms of relief,

including treble damages and reasonable attorneys’ fees and costs.


                                                - 32 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 37
                                                          Page
                                                            of 66
                                                                40 Page
                                                                   of 69 ID #37




                  COUNT V: Florida Deceptive and Unfair Trade Practices Act
                          Fla. Stat. Ann. § 501.201 (West), et seq.

       141.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       142.     Defendants’ acts and practices detailed above constitute unfair methods of

competition and unconscionable acts or practices under and violate Florida’s Deceptive and

Unfair Trade Practices Act, Fla. Stat. Ann. § 501.201 (West), et seq.

       143.     Defendants’ conduct and practices have substantial anticompetitive effects in

Florida, including increased prices and costs, reduced innovation, poorer customer service, and

lowered output.

       144.     Members of the Classes who purchased Crop Inputs in Florida were harmed by

Defendants’ anticompetitive conduct in a manner that Florida’s laws governing deceptive and

unfair trade practices were intended to prevent when they paid more for Crop Inputs than they

would have paid in a competitive market. Members of the Classes who purchased Crop Inputs in

Florida have suffered and continue to suffer damages and irreparable injury as a direct proximate

result of Defendants’ conduct, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues.

                            COUNT VI: Hawaii Antitrust Laws
                          Haw. Rev. Stat. Ann. § 480-1 (West), et seq.

       145.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       146.    Defendants have engaged in unfair competition or unfair, unconscionable, or

deceptive acts or practices in violation of Haw. Rev. Stat. Ann. § 480-1 (West), et seq.

       147.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on Hawaii’s commerce and consumers, including increased prices and costs, reduced

                                                - 33 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 38
                                                          Page
                                                            of 66
                                                                41 Page
                                                                   of 69 ID #38




innovation, poorer customer service, and lowered output. Members of the Classes who purchased

Crop Inputs in Hawaii were deprived of free and open competition and paid supra-competitive,

artificially inflated prices for Crop Inputs.

          148.    As a direct and proximate result of Defendants’ unlawful conduct, members of

the Classes who purchased Crop Inputs in Hawaii were injured in their business or property in a

manner that Hawaii’s antitrust laws were intended to prevent when they paid more for Crop

Inputs than she would have paid in a competitive market. Members of the Classes who purchased

Crop Inputs in Hawaii have suffered and continue to suffer damages and irreparable injury, and

such damages and injury will not abate until an injunction ending Defendants’ anticompetitive

conduct issues.

                                COUNT VII: Illinois Antitrust Act
                              740 Ill. Comp. Stat. Ann. 10/3(1), et seq.

          149.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

          150.    The Illinois Antitrust Act, 740 Ill. Comp. Stat. Ann. 10/1, et seq., aims “to

promote the unhampered growth of commerce and industry throughout the State by prohibiting

restraints of trade which are secured through monopolistic or oligarchic practices and which act

or tend to act to decrease competition between and among persons engaged in commerce and

trade.”

          151.    Members of the Classes purchased Crop Inputs within the State of Illinois during

the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would

have been lower, in an amount to be determined at trial.




                                                 - 34 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 39
                                                          Page
                                                            of 66
                                                                42 Page
                                                                   of 69 ID #39




       152.     Defendants made contracts or engaged in a combination or conspiracy with one

another, for the purpose of fixing, controlling, or maintaining prices for Crop Inputs, sold in

violation of the Illinois Antitrust Act, 740 Ill. Comp. Stat. Ann. 10/1, et seq.

       153.     Defendants further unreasonably restrained trade or commerce and established,

maintained, or attempted to acquire monopoly power over the market for Crop Inputs in Illinois

for the purpose of excluding competition in violation of 740 Ill. Comp. Stat. Ann. 10/1, et seq.

       154.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on Illinois’s trade and commerce, including increased prices and costs, reduced

innovation, poorer customer service, and lowered output.

       155.     Members of the Classes who purchased Crop Inputs in Illinois were harmed by

Defendants’ anticompetitive conduct in a manner that the Illinois Antitrust Act was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Members of the Classes who purchased Crop Inputs in Illinois suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues. Members of the Classes who purchased Crop

Inputs in Illinois are also entitled to all other forms of relief, including actual damages, treble

damages, and reasonable attorneys’ fees and costs.

                              COUNT VIII: Iowa Competition Law
                              Iowa Code Ann. § 553.1 (West), et seq.

       156.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       157.    The Iowa Competition Law aims to “prohibit [] restraint of economic activity and

monopolistic practices.”




                                                - 35 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 40
                                                          Page
                                                            of 66
                                                                43 Page
                                                                   of 69 ID #40




       158.     Members of the Classes purchased Crop Inputs within the State of Iowa during

the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would

have been lower, in an amount to be determined at trial.

       159.     Defendants contracted, combined, or conspired to restrain or monopolize trade in

the market for Crop Inputs, and attempted to establish or did in fact establish a monopoly for the

purpose of excluding competition or controlling, fixing, or maintaining prices for Crop Inputs, in

violation of Iowa Code Ann. § 553.1 (West), et seq.

       160.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Iowa, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       161.     Members of the Classes who purchased Crop Inputs in Iowa were harmed by

Defendants’ anticompetitive conduct in a manner that the Iowa Competition Law was intended

to prevent when they paid more for Crop Inputs than they would have paid in a competitive

market. Members of the Classes who purchased Crop Inputs in Iowa have suffered and continue

to suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues. Members of the Classes who

purchased Crop Inputs in Iowa are also entitled to all other forms of relief, including actual

damages, exemplary damages for willful conduct, and reasonable attorneys’ fees and costs.

                          COUNT IX: Kansas Restraint of Trade Act
                           Kan. Stat. Ann. § 50-101 (West), et seq.

       162.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.




                                                - 36 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 41
                                                          Page
                                                            of 66
                                                                44 Page
                                                                   of 69 ID #41




       163.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter alia,

“tend to prevent full and free competition in the importation, transportation or sale of articles

imported into this state.”

       164.      Members of the Classes purchased Crop Inputs within the State of Kansas during

the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would

have been lower, in an amount to be determined at trial.

       165.     Defendants combined capital, skill, or acts for the purpose of creating restrictions

in trade or commerce of Crop Inputs, increasing the price of Crop Inputs, preventing competition

in the sale of Crop Inputs, and precluded free and unrestricted competition among themselves in

the sale of Crop Inputs, in violation of Kan. Stat. Ann. § 50-101 (West), et seq.

       166.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Kansas, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       167.      Members of the Classes who purchased Crop Inputs in Kansas were harmed by

Defendants’ anticompetitive conduct in a manner that the Kansas Restraint of Trade Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Kansas have suffered

and continue to suffer damages and irreparable injury, and such damages and injury will not

abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in Kansas are also entitled to all other forms of relief,

including actual damages and reasonable attorneys’ fees and costs.




                                                - 37 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 42
                                                          Page
                                                            of 66
                                                                45 Page
                                                                   of 69 ID #42




                       COUNT X: Maine Monopoly & Profiteering Laws
                           Me. Rev. Stat. tit. 10, § 1101, et seq.

       168.      Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       169.    Part 3 of Title 10 of the Maine Revised Statutes generally governs regulation of

trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally prohibiting

contracts in restraint of trade and conspiracies to monopolize trade.

       170.      Members of the Classes purchased Crop Inputs within the State of Maine during

the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would

have been lower, in an amount to be determined at trial.

       171.      Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs within the intrastate commerce of Maine, and monopolized or attempted to

monopolize the trade or commerce of Crop Inputs within the intrastate commerce of Maine, in

violation of Me. Rev. Stat. tit. 10, § 1101, et seq.

       172.      Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Maine, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       173.      Members of the Classes who purchased Crop Inputs in Maine were harmed by

Defendants’ anticompetitive conduct in a manner that Maine’s monopoly and profiteering laws

were intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Maine have suffered

and continue to suffer damages and irreparable injury, and such damages and injury will not

abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the




                                                 - 38 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 43
                                                          Page
                                                            of 66
                                                                46 Page
                                                                   of 69 ID #43




Classes who purchased Crop Inputs in Maine are also entitled to all other forms of relief,

including actual damages, treble damages, and reasonable attorneys’ fees and costs.

                           COUNT XI: Maryland Antitrust Laws
                      Md. Code Ann., Com. Law § 11-201 (West), et seq.

       174.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       175.     Maryland’s antitrust laws prohibit inter alia, combinations that unreasonably

restrain trade or commerce, and the monopolization or attempted monopolization of any part of

the trade or commerce for the purpose of excluding competition or of controlling, fixing, or

maintaining prices in trade or commerce.

       176.     Members of the Classes purchased Crop Inputs within the state of Maryland

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial. Defendants’ unlawful conduct

and practices have substantial anticompetitive effects in Maryland, including increased prices

and costs, reduced innovation, poorer customer service, and lowered output.

       177.     Members of the Classes who purchased Crop Inputs in Maryland were harmed

by Defendants’ anticompetitive conduct in a manner that the Maryland antitrust laws were

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Maryland suffered

and continue to suffer damages and irreparable injury, and such damages and injury will not

abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in Maryland are also entitled to all other forms of relief,

including actual damages, treble damages, and reasonable attorneys’ fees and costs.




                                                - 39 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 44
                                                          Page
                                                            of 66
                                                                47 Page
                                                                   of 69 ID #44




                          COUNT XII: Michigan Antitrust Reform Act
                         Mich. Comp. Laws Ann. § 445.771 (West), et seq.

        178.       Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

        179.      The Michigan Antitrust Reform Act aims “to prohibit contracts, combinations,

and conspiracies in restraint of trade or commerce . . . to prohibit monopolies and attempts to

monopolize trade or commerce . . . [and] to provide remedies, fines, and penalties for violations

of this act.”

        180.       Members of the Classes purchased Crop Inputs within the state of Michigan

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

        181.       Defendants contracted, combined, or conspired to restrain or monopolize trade

or commerce in the market for Crop Inputs, in violation of Mich. Comp. Laws Ann. § 445.772

(West), et seq.

        182.       Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Michigan, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

        183.       Members of the Classes who purchased Crop Inputs in Michigan were harmed

by Defendants’ anticompetitive conduct in a manner that the Michigan Antitrust Reform Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Michigan suffered

and continue to suffer damages and irreparable injury, and such damages and injury will not

abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in Michigan are also entitled to all other forms of relief,


                                                  - 40 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 45
                                                          Page
                                                            of 66
                                                                48 Page
                                                                   of 69 ID #45




including actual damages, treble damages for flagrant violations, interest, costs, and reasonable

attorneys’ fees and costs.

                        COUNT XIII: Minnesota Antitrust Law of 1971
                          Minn. Stat. Ann. § 325D.49 (West), et seq.

       184.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       185.     The Minnesota Antitrust Law of 1971 aims to prohibit any contract,

combination, or conspiracy when any part thereof was created, formed, or entered into in

Minnesota; any contract, combination, or conspiracy, wherever created, formed or entered into;

any establishment, maintenance, or use of monopoly power; and any attempt to establish,

maintain, or use monopoly power, whenever any of these affect Minnesota trade or commerce.

       186.     Members of the Classes purchased Crop Inputs within the state of Minnesota

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       187.     Defendants contracted, combined, or conspired in unreasonable restraint of trade

or commerce in the market for Crop Inputs within the intrastate commerce of and outside of

Minnesota; established, maintained, used, or attempted to establish, maintain, or use monopoly

power over the trade or commerce in the market for Crop Inputs within the intrastate commerce

of and outside of Minnesota; and fixed prices for Crop Inputs within the intrastate commerce of

and outside of Minnesota, in violation of Minn. Stat. Ann. § 325D.49 (West), et seq.

       188.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Minnesota, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.




                                                - 41 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 46
                                                          Page
                                                            of 66
                                                                49 Page
                                                                   of 69 ID #46




        189.     Members of the Classes who purchased Crop Inputs in Minnesota were harmed

by Defendants’ anticompetitive conduct in a manner that the Minnesota Antitrust Law of 1971

was intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Minnesota have

suffered and continue to suffer damages and irreparable injury, and such damages and injury will

not abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in Minnesota are also entitled to all other forms of relief,

including actual damages, treble damages, costs and disbursements, and reasonable attorneys’

fees.

                           COUNT XIV: Mississippi Antitrust Laws
                             Miss. Code Ann. § 74-21-1, et seq.

        190.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

        191.     Title 75 of the Mississippi Code regulates trade, commerce, and investments.

Chapter 21 thereof generally prohibits trusts and combines in restraint or hindrance of trade, with

the aim that “trusts and combines may be suppressed, and the benefits arising from competition

in business [are] preserved” to Mississippians.

        192.    Trusts are combinations, contracts, understandings or agreements, express or

implied, when inimical to the public welfare and with the effect of, inter alia, restraining trade,

increasing the price or output of a commodity, or hindering competition in the production or sale

of a commodity.

        193.    Members of the Classes purchased Crop Inputs within the state of Mississippi

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.


                                                - 42 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 47
                                                          Page
                                                            of 66
                                                                50 Page
                                                                   of 69 ID #47




       194.     Defendants combined, contracted, understood and agreed in the market for Crop

Inputs, in a manner inimical to public welfare, with the effect of restraining trade, increasing the

price of Crop Inputs, and hindering competition in the sale of Crop Inputs, in violation of Miss.

Code. Ann. § 75-21-1(a) (West), et seq.

       195.     Defendants monopolized or attempted to monopolize the production, control or

sale of Crop Inputs, in violation of Miss. Code. Ann. § 75-21-3 (West), et seq.

       196.     Defendants’ Crop Inputs are sold throughout the State of Mississippi. During the

Class Period, Defendants’ illegal conduct substantially affected Mississippi commerce.

       197.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Mississippi, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       198.     Members of the Classes who purchased Crop Inputs in Mississippi were harmed

by Defendants’ anticompetitive conduct in a manner that Mississippi’s antitrust laws were

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Mississippi have

suffered and continue to suffer damages and irreparable injury, and such damages and injury will

not abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in Mississippi are also entitled to all other forms of relief,

including actual damages and a penalty of $500 per instance of injury.

                             COUNT XV: Nebraska Junkin Act
                          Neb. Rev. Stat. Ann. § 59-801 (West), et seq.

       199.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.




                                                - 43 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 48
                                                          Page
                                                            of 66
                                                                51 Page
                                                                   of 69 ID #48




       200.     Chapter 59 of the Nebraska Revised Statute generally governs business and trade

practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit antitrust

violations such as restraints of trade and monopolization.

       201.     Members of the Classes purchased Crop Inputs within the state of Nebraska

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       202.     Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs within the intrastate commerce of Nebraska, and monopolized or attempted to

monopolize the market for Crop Inputs within the intrastate commerce of Nebraska by

possessing monopoly power in the market and willfully maintaining that power through

agreements to fix prices and otherwise control trade, in violation of Neb. Rev. Stat. Ann. § 59-

801 (West), et seq.

       203.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Nebraska, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       204.     Members of the Classes who purchased Crop Inputs in Nebraska were harmed

by Defendants’ anticompetitive conduct in a manner that Nebraska’s Junkin Act was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Members of the Classes who purchased Crop Inputs in Nebraska have suffered and continue to

suffer damages and irreparable injury, and such damages and injury will not abate until an

injunction ending Defendants’ anticompetitive conduct issues. Members of the Classes who

purchased Crop Inputs in Nebraska are also entitled to all other forms of relief, including actual




                                               - 44 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 49
                                                          Page
                                                            of 66
                                                                52 Page
                                                                   of 69 ID #49




damages or liquidated damages in an amount which bears a reasonable relation to the actual

damages which have been sustained, as well as reasonable attorneys’ fees and costs.

                       COUNT XVI: Nevada Unfair Trade Practices Act
                        Nev. Rev. Stat. Ann. § 598A.010 (West), et seq.

       205.      Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       206.      The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free, open and

competitive production and sale of commodities . . . is necessary to the economic well-being of

the citizens of the State of Nevada.”

       207.      The policy of NUTPA is to prohibit acts in restraint of trade or commerce, to

preserve and protect the free, open, and competitive market, and to penalize all persons engaged

in anticompetitive practices. Such acts include, inter alia, price fixing, division of markets,

allocation of customers, and monopolization of trade.

       208.      Members of the Classes, acting as reasonable consumers, purchased Crop Inputs

within the state of Nevada during the Class Period. But for Defendants’ conduct set forth herein,

the price of Crop Inputs would have been lower, in an amount to be determined at trial.

       209.      Defendants knowingly and willfully fixed prices for Crop Inputs in Nevada,

principally but not exclusively by jointly boycotting entities that would have resulted in price

reductions, and monopolized or attempted to monopolize trade or commerce of Crop Inputs

within the intrastate commerce of Nevada, constituting a contract, combination, or conspiracy in

restraint of trade in violation of Nev. Rev. Stat. Ann. § 598A, et seq.

       210.      Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Nevada, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.


                                                - 45 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 50
                                                          Page
                                                            of 66
                                                                53 Page
                                                                   of 69 ID #50




         211.   Members of the Classes who purchased Crop Inputs in Nevada were harmed by

Defendants’ anticompetitive conduct in a manner that Nevada’s Unfair Trade Practices Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Nevada suffered and

continue to suffer damages and irreparable injury, and such damages and injury will not abate

until an injunction ending Defendants’ anticompetitive conduct issues. Members of the Classes

who purchased Crop Inputs in Nevada are also entitled to all other forms of relief, including

actual damages, treble damages, and reasonable attorneys’ fees and costs.

         212.   In accordance with the requirements of Nev. Rev. Stat. Ann. § 598A.210(3)

(West), notice of this action was mailed to the Nevada Attorney General by Plaintiffs.

                       COUNT XVII: New Hampshire Antitrust Statute
                         N.H. Rev. Stat. Ann. Tit. XXXI § 356, et seq

         213.   Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

         214.   Title XXXI of the New Hampshire Statutes generally governs trade and

commerce. Chapter 356 thereof governs combinations and monopolies and prohibits restraints of

trade.

         215.   Members of the Classes purchased Crop Inputs within the state of New

Hampshire during the Class Period. But for Defendants’ conduct set forth herein, the price of

Crop Inputs would have been lower, in an amount to be determined at trial.

         216.   Defendants fixed prices for Crop Inputs in New Hampshire, principally but not

exclusively by jointly boycotting entities that would have resulted in price reductions, and

monopolized or attempted to monopolize trade or commerce of Crop Inputs within the intrastate




                                                - 46 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 51
                                                          Page
                                                            of 66
                                                                54 Page
                                                                   of 69 ID #51




commerce of New Hampshire, constituting a contract, combination, or conspiracy in restraint of

trade in violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

       217.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in New Hampshire, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

       218.     Members of the Classes who purchased Crop Inputs in New Hampshire were

harmed by Defendants’ anti-competitive conduct in a manner that the New Hampshire Consumer

Protection Act was intended to prevent when they paid more for Crop Inputs than they would

have paid in a competitive market. Members of the Classes who purchased Crop Inputs in New

Hampshire have suffered and continue to suffer damages and irreparable injury, and such

damages and injury will not abate until an injunction ending Defendants’ anticompetitive

conduct issues. Members of the Classes who purchased Crop Inputs in New Hampshire are also

entitled to all other forms of relief, including actual damages, treble damages for willful or

flagrant violations, and reasonable attorneys’ fees and costs.

                           COUNT XVIII: New Mexico Antitrust Act
                            N.M. Stat. Ann. § 57-1-1 (West), et seq.

       219.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       220.     The New Mexico Antitrust Act aims to prohibit restraints of trade and

monopolistic practices.

       221.     Members of the Classes purchased Crop Inputs within the state of New Mexico

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.




                                                - 47 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 52
                                                          Page
                                                            of 66
                                                                55 Page
                                                                   of 69 ID #52




       222.     Defendants contracted, agreed, combined or conspired, and monopolized or

attempted to monopolize trade for Crop Inputs within the intrastate commerce of New Mexico,

in violation of N.M. Stat. Ann. § 57-1-1 (West), et seq.

       223.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in New Mexico, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

       224.     Members of the Classes who purchased Crop Inputs in New Mexico were

harmed by Defendants’ anticompetitive conduct in a manner that the New Mexico Antitrust Act

was intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in New Mexico have

suffered and continue to suffer damages and irreparable injury, and such damages and injury will

not abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in New Mexico are also entitled to all other forms of relief,

including actual damages, treble damages, and reasonable attorneys’ fees and costs.

                            COUNT XIX: New York Donnelly Act
                         N.Y. Gen. Bus. Law § 340 (McKinney), et seq

       225.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       226.     Article 22 of the New York General Business Law generally prohibits

monopolies and contracts or agreements in restraint of trade, with the policy of encouraging

competition or the free exercise of any activity in the conduct of any business, trade, or

commerce in New York.




                                                - 48 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 53
                                                          Page
                                                            of 66
                                                                56 Page
                                                                   of 69 ID #53




       227.        Members of the Classes purchased Crop Inputs within the state of New York

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       228.        Defendants established or maintained a monopoly within the intrastate

commerce of New York for the trade or commerce of Crop Inputs and restrained competition in

the free exercise of the conduct of the business of Crop Inputs within the intrastate commerce of

New York, in violation of New York’s Donnelly Act, N.Y. Gen. Bus. Law § 340 (McKinney), et

seq.

       229.        Defendants’ conduct and practices have substantial anticompetitive effects in

New York, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       230.        Members of the Classes who purchased Crop Inputs in New York were harmed

by Defendants’ anti-competitive conduct in a manner that New York’s Donnelly Act was

intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in New York suffered

and continue to suffer damages and irreparable injury, and such damages and injury will not

abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in New York are also entitled to all other forms of relief,

including actual damages, treble damages, costs not exceeding $10,000, and reasonable

attorneys’ fees.

                           COUNT XX: North Carolina Antitrust Laws
                              N.C. Gen. Stat. Ann. § 75-1, et seq.

       231.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.


                                                - 49 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 54
                                                          Page
                                                            of 66
                                                                57 Page
                                                                   of 69 ID #54




       232.    Defendants entered into a contract or combination in the form of trust or

otherwise, or conspiracy in restraint of trade or commerce in the Crop Inputs market, a

substantial part of which occurred within North Carolina.

       233.     Defendants established, maintained, or used a monopoly, or attempted to

establish a monopoly, of trade or commerce in the Crop Inputs market, for the purpose of

affecting competition or controlling, fixing, or maintaining prices, a substantial part of which

occurred within North Carolina.

       234.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects on North Carolina’s trade and commerce, including increased prices and costs, reduced

innovation, poorer customer service, and lowered output.

       235.     Defendants’ unlawful conduct offends North Carolina public policy to promote

fair competition in all its marketplaces and is otherwise immoral, unethical, oppressive,

unscrupulous, or substantially injurious to consumers.

       236.     As a direct and proximate cause of Defendants’ unlawful conduct, members of

the Classes who purchased Crop Inputs in North Carolina were injured in their business or

property in a manner that the North Carolina antitrust laws were intended to prevent when they

paid more for Crop Inputs than they would have paid in a competitive market. Members of the

Classes who purchased Crop Inputs in North Carolina have suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues. Members of the Classes who purchased Crop

Inputs in North Carolina are also entitled to all other forms of relief, including treble damages.




                                               - 50 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 55
                                                          Page
                                                            of 66
                                                                58 Page
                                                                   of 69 ID #55




                  COUNT XXI: North Dakota Uniform State Antitrust Act
                         N.D. Cent. Code §§ 51-08.1, et seq.

       237.    Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       238.    The North Dakota Uniform State Antitrust Act generally prohibits restraints on or

monopolization of trade.

       239.     Members of the Classes purchased Crop Inputs within the state of North Dakota

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       240.     Defendants contracted, combined, or conspired in restraint of, or to monopolize

trade or commerce in the market for Crop Inputs, and established, maintained, or used a

monopoly, or attempted to do so, for the purposes of excluding competition or controlling,

fixing, or maintaining prices for Crop Inputs, in violation of N.D. Cent. Code Ann. § 51-08.1-02

(West), 03.

       241.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in North Dakota, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

       242.     Members of the Classes who purchased Crop Inputs in North Dakota were

harmed by Defendants’ anticompetitive conduct in a manner that the North Dakota Uniform

State Antitrust Act was intended to prevent when they paid more for Crop Inputs than they

would have paid in a competitive market. Members of the Classes who purchased Crop Inputs in

North Dakota have suffered and continue to suffer damages and irreparable injury, and such

damages and injury will not abate until an injunction ending Defendants’ anticompetitive

conduct issues. Members of the Classes who purchased Crop Inputs in North Dakota are also


                                                - 51 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 56
                                                          Page
                                                            of 66
                                                                59 Page
                                                                   of 69 ID #56




entitled to all other forms of relief, including actual damages, treble damages for flagrant

violations, and reasonable attorneys’ fees.

                            COUNT XXII: Oregon Antitrust Law
                          Or. Rev. Stat. Ann. § 646.705 (West), et seq.

       243.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       244.     Chapter 646 of the Oregon Revised Statutes generally governs business and

trade practices within Oregon. Sections 705 and 899 thereof govern antitrust violations, with the

policy to “encourage free and open competition in the interest of the general welfare and

economy of the state.”

       245.     Members of the Classes purchased Crop Inputs within the state of Oregon during

the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would

have been lower, in an amount to be determined at trial.

       246.     Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs, and monopolized or attempted to monopolize the trade or commerce of Crop

Inputs, in violation of Or. Rev. Stat. Ann. § 646.705 (West), et seq.

       247.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Oregon, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       248.     Members of the Classes who purchased Crop Inputs in Oregon were harmed by

Defendants’ anti-competitive conduct in a manner that the Oregon Antitrust Law was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Members of the Classes who purchased Crop Inputs in Oregon suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction


                                                - 52 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 57
                                                          Page
                                                            of 66
                                                                60 Page
                                                                   of 69 ID #57




ending Defendants’ anticompetitive conduct issues. Members of the Classes who purchased Crop

Inputs in Oregon are also entitled to all other forms of relief, including actual damages, treble

damages, reasonable attorneys’ fees, and expert witness fees and investigative costs.

                        COUNT XXIII: South Dakota Antitrust Statute
                           S.D. Codified Laws § 37-1-3.1, et seq.

       249.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       250.    Chapter 37-1 of the South Dakota Codified Laws prohibits restraint of trade,

monopolies, and discriminatory trade practices.

       251.     Members of the Classes purchased Crop Inputs within the state of South Dakota

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       252.     Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs within the intrastate commerce of South Dakota, and monopolized or attempted to

monopolize trade or commerce of Crop Inputs within the intrastate commerce of South Dakota,

in violation of S.D. Codified Laws §§ 37-1, et seq.

       253.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in South Dakota, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

       254.     Members of the Classes who purchased Crop Inputs in South Dakota were

harmed by Defendants’ anticompetitive conduct in a manner that South Dakota’s antitrust laws

were intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in South Dakota have

suffered and continue to suffer damages and irreparable injury, and such damages and injury will


                                                - 53 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 58
                                                          Page
                                                            of 66
                                                                61 Page
                                                                   of 69 ID #58




not abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in South Dakota are also entitled to all other forms of relief,

including actual damages, treble damages, and reasonable attorneys’ fees.

                         COUNT XXIV: Tennessee Trade Practices Act
                          Tenn. Code Ann. § 47-25-101 (West), et seq.

       255.       Plaintiffs restate, re-allege, and incorporate by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       256.       The Tennessee Trade Practices Act generally governs commerce and trade in

Tennessee, and it prohibits, inter alia, all arrangements, contracts, agreements, or combinations

between persons or corporations made with a view to lessen, or which tend to lessen, full and

free competition in goods in Tennessee. All such arrangements, contracts, agreements, or

combinations between persons or corporations designed, or which tend, to increase the prices of

any such goods, are against public policy, unlawful, and void.

       257.       Members of the Classes, acting as reasonable consumers, purchased Crop Inputs

within the state of Tennessee during the Class Period. But for Defendants’ conduct set forth

herein, the price of Crop Inputs would have been lower, in an amount to be determined at trial.

       258.       Defendants competed unfairly and colluded by meeting to fix prices, principally

but not exclusively by jointly boycotting entities that would have resulted in price reductions,

and otherwise restrain trade as set forth herein, in violation of Tenn. Code Ann. § 47-25-101

(West), et seq.

       259.       Defendants’ conduct detailed above violated the Tennessee Trade Practices Act

because it was an arrangement, contract, agreement, or combination to lessen full and free

competition in goods in Tennessee, and because it tended to increase the prices of goods in

Tennessee.


                                                 - 54 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 59
                                                          Page
                                                            of 66
                                                                62 Page
                                                                   of 69 ID #59




       260.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effect on Tennessee commerce, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output. Members of the Classes who purchased Crop Inputs in

Tennessee were deprived of free and open competition and paid supra-competitive, artificially

inflated prices of Crop Inputs.

       261.     Defendants’ conduct constitutes an unfair practice under the Tennessee Trade

Practices Act because it caused and continues to cause harm to Tennessee consumers, cannot

reasonably be avoided by consumers in the state, and is not outweighed by any countervailing

benefits to consumer or competition.

       262.     As a direct and proximate result of Defendants’ unlawful conduct, members of

the Classes who purchased Crop Inputs in Tennessee were injured in their business or property

and suffered and continue to suffer ascertainable loss of money or property, in a manner that the

Tennessee Trade Practices Act was intended to prevent when they paid more for Crop Inputs

than they would have paid in a competitive market. Members of the Classes who purchased Crop

Inputs in Tennessee have suffered and continue to suffer damages and irreparable injury, and

such damages and injury will not abate until an injunction ending Defendants’ anticompetitive

conduct issues. Members of the Classes who purchased Crop Inputs in Tennessee are also

entitled to all other forms of relief, including return of the unlawful overcharges they paid on

their purchases, damages, equitable relief, and reasonable attorneys’ fees.

                              COUNT XXV: Utah Antitrust Act
                           Utah Code Ann. § 76-10-911 (West), et seq.

       263.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.




                                                - 55 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 60
                                                          Page
                                                            of 66
                                                                63 Page
                                                                   of 69 ID #60




       264.     The Utah Antitrust Act aims to “encourage free and open competition in the

interest of the general welfare and economy of this state by prohibiting monopolistic and unfair

trade practices, combinations and conspiracies in restraint of trade or commerce.”

       265.     Members of the Classes purchased Crop Inputs within the state of Utah during

the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs would

have been lower, in an amount to be determined at trial.

       266.     Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs, and monopolized or attempted to monopolize trade or commerce of Crop Inputs,

in violation of Utah Code Ann. § 76-10-3101 (West), et seq.

       267.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effect in Utah, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       268.     Members of the Classes who purchased Crop Inputs in Utah were harmed by

Defendants’ anti-competitive conduct in a manner that the Utah Antitrust Act was intended to

prevent when they paid more for Crop Inputs than they would have paid in a competitive market.

Members of the Classes who purchased Crop Inputs in Utah suffered and continue to suffer

damages and irreparable injury, and such damages and injury will not abate until an injunction

ending Defendants’ anticompetitive conduct issues. Members of the Classes who purchased Crop

Inputs in Utah are also entitled to all other forms of relief, including actual damages, treble

damages, costs of suit, and reasonable attorneys’ fees.

                      COUNT XXVI: Vermont Consumer Protection Laws
                          Vt. Stat. Ann. tit. 9, § 2451 (West), et seq.

       269.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.


                                                - 56 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 61
                                                          Page
                                                            of 66
                                                                64 Page
                                                                   of 69 ID #61




       270.    Title 9, Chapter 063 of the Vermont Consumer Protection Laws is “to

complement the enforcement of federal statutes and decisions governing unfair methods of

competition, unfair or deceptive acts or practices, and anti-competitive practices in order to

protect the public and to encourage fair and honest competition.”

       271.      Defendants fixed prices for Crop Inputs in Vermont, principally but not

exclusively by jointly boycotting entities that would have resulted in price reductions, and

monopolized or attempted to monopolize trade or commerce of Crop Inputs within the intrastate

commerce of Vermont, constituting unfair methods of competition in commerce in violation of

Vt. Stat. Ann. tit. 9, § 2451 (West), et seq.

       272.      Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in Vermont, including increased prices and costs, reduced innovation, poorer customer

service, and lowered output.

       273.      Members of the Classes who purchased Crop Inputs in Vermont were harmed by

Defendants’ anti-competitive conduct in a manner that the Vermont consumer protection laws

were intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in Vermont suffered

and continue to suffer damages and irreparable injury, and such damages and injury will not

abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in Vermont are also entitled to all other forms of relief,

including actual damages, treble damages, and reasonable attorneys’ fees.

                          COUNT XXVII: West Virginia Antitrust Act
                           W. Va. Code Ann. § 47-18-1 (West), et seq.

       274.      Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.


                                                - 57 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 62
                                                          Page
                                                            of 66
                                                                65 Page
                                                                   of 69 ID #62




       275.     Members of the Classes purchased Crop Inputs within the State of West Virginia

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       276.     Defendants made contracts or engaged in a combination or conspiracy with one

another, for the purpose of fixing, controlling, or maintaining prices for Crop Inputs, sold in

West Virginia in violation of W. Va. Code Ann. § 47-18-3 (West), et seq.

       277.     Defendants’ unlawful conduct and practices have substantial anticompetitive

effects in West Virginia, including increased prices and costs, reduced innovation, poorer

customer service, and lowered output.

       278.     Members of the Classes who purchased Crop Inputs in West Virginia were

harmed by Defendants’ anticompetitive conduct in a manner that the West Virginia Antitrust Act

was intended to prevent when they paid more for Crop Inputs than they would have paid in a

competitive market. Members of the Classes who purchased Crop Inputs in West Virginia have

suffered and continue to suffer damages and irreparable injury, and such damages and injury will

not abate until an injunction ending Defendants’ anticompetitive conduct issues. Members of the

Classes who purchased Crop Inputs in West Virginia are also entitled to all other forms of relief,

including treble damages and reasonable attorneys’ fees and costs.

                        COUNT XXVIII: Wisconsin Trade Regulations
                          Wis. Stat. Ann. § 133.01(1) (West), et seq

       279.     Plaintiff restates, re-alleges, and incorporates by reference each of the allegations

set forth in the preceding paragraphs of this Complaint as if fully set forth herein.

       280.     Chapter 133 of the Wisconsin Statutes governs trust and monopolies, with the

intent “to safeguard the public against the creation or perpetuation of monopolies and to foster




                                                - 58 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 63
                                                          Page
                                                            of 66
                                                                66 Page
                                                                   of 69 ID #63




and encourage competition by prohibiting unfair and discriminatory business practices which

destroy or hamper competition.”

       281.        Members of the Classes purchased Crop Inputs within the state of Wisconsin

during the Class Period. But for Defendants’ conduct set forth herein, the price of Crop Inputs

would have been lower, in an amount to be determined at trial.

       282.        Defendants contracted, combined, or conspired in restraint of trade or commerce

of Crop Inputs, and monopolized or attempted to monopolize the trade or commerce of Crop

Inputs, with the intention of injuring or destroying competition therein, in violation of Wis. Stat.

Ann. § 133.01 (West), et seq.

       283.        Defendants’ unlawful conduct and practices have substantial effects in

Wisconsin, including increased prices and costs, reduced innovation, poorer customer service,

and lowered output.

       284.        As a direct, foreseeable, and proximate cause of Defendants’ unlawful conduct,

members of the Classes who purchased Crop Inputs in Wisconsin were harmed in a manner that

Wisconsin’s trade regulations were intended to prevent when they paid more for Crop Inputs

than they would have paid in a competitive market. Members of the Classes who purchased Crop

Inputs in Wisconsin have suffered and continue to suffer damages and irreparable injury, and

such damages and injury will not abate until an injunction ending Defendants’ anticompetitive

conduct issues. Members of the Classes who purchased Crop Inputs in Wisconsin are also

entitled to all other forms of relief, including actual damages, treble damages, and reasonable

attorneys’ fees.

       285.        Defendants are jointly and severally liable for all damaged suffered by members

of the Classes who purchased Crop Inputs in Wisconsin.



                                                - 59 -
 Case 3:21-cv-00512-NJR
       Case MDL No. 2993Document
                          Document
                                 1 148-3
                                    Filed 05/27/21
                                           Filed 06/15/21
                                                    Page 64
                                                          Page
                                                            of 66
                                                                67 Page
                                                                   of 69 ID #64




                                      PRAYER FOR RELIEF

        Plaintiff, on behalf of itself and the classes of all others so similarly situated, respectfully

requests judgment against Defendants as follows:

        A.      That the Court certify this lawsuit as a class action under Fed. R. Civ. P. 23(a) and
                (b)(3), that Plaintiffs be designated as class representatives, that Plaintiffs’ counsel
                of record be appointed as Class counsel, and that the Court direct that notice of this
                action, as provided by Fed. R. Civ. P. 23(c)(2), be given to the Classes, once
                certified;

        B.      That the unlawful conduct, conspiracy, or combination alleged herein be adjudged
                and decreed to violate Section 1 of the Sherman Antitrust Act, 15 U.S.C.A. § 1
                (West) and the listed state antitrust laws, unfair competition laws, state consumer
                protection laws, and common law;

        C.      That Defendants, their affiliates, successors, transferees, assignees, and other
                officers, directors, partners, agents and employees thereof, and all other persons
                acting or claiming to act on their behalf or in concert with them, be permanently
                enjoined and restrained from in any manner continuing, maintaining, or renewing
                the conduct, conspiracy, or combination alleged in the Complaint, or from
                entering into any other conspiracy or combination having a similar purpose or
                effect, and from adopting or following any practice, plan, program, or device
                having a similar purpose or effect under Section 16 of the Clayton Antitrust Act,
                16U.S.C. § 26;

        D.      That the Court award Plaintiffs and the Classes damages against Defendants for
                their violation of federal and state antitrust laws, in an amount to be trebled under
                § 4 of the Clayton Antitrust Act, 15 U.S.C.A. § 15 (West), plus interest;

        E.      That the Court award Plaintiffs and the Classes their costs of suit, including
                reasonable attorneys’ fees and expenses, including expert fees, as provided by law;

        F.      That the Court award Plaintiffs and the Classes pre- and post- judgment interest as
                provided by law and that such interest be awarded at the maximum rate allowable
                by law from and after the date of service of this Complaint; and

        G.      That the Court direct such other and further relief as the case may require and the
                Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiffs demand a jury trial as to all issues triable by a

jury.


                                                 - 60 -
Case 3:21-cv-00512-NJR
      Case MDL No. 2993Document
                         Document
                                1 148-3
                                   Filed 05/27/21
                                          Filed 06/15/21
                                                   Page 65
                                                         Page
                                                           of 66
                                                               68 Page
                                                                  of 69 ID #65




May 27, 2021                     Respectfully submitted,

                                  /s/ Daniel J. Kurowski

                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                 Thomas M. Sobol – lead counsel (Pro Hac Vice
                                 forthcoming)
                                 Lauren Guth Barnes – lead counsel (Pro Hac
                                 Vice forthcoming)
                                 Abbye R. K. Ognibene – lead counsel (Pro Hac
                                 Vice forthcoming)
                                 55 Cambridge Parkway, Suite 301
                                 Cambridge, MA 02142
                                 PH: 617-482-3700
                                 FX: 617-482-3003
                                 EM: tom@hbsslaw.com
                                      lauren@hbsslaw.com
                                      abbyeo@hbsslaw.com

                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                 Daniel J. Kurowski (6286656)
                                 455 North Cityfront Plaza Drive, Suite 2410
                                 Chicago, IL 60611
                                 PH: 708-628-4949
                                 FX: 708-628-4950
                                 EM: dank@hbsslaw.com

                                 THE DUGAN LAW FIRM
                                 James R. Dugan, II (Pro Hac Vice forthcoming)
                                 David S. Scalia (Pro Hac Vice forthcoming)
                                 TerriAnne Benedetto (Pro Hac Vice forthcoming)
                                 One Canal Place
                                 365 Canal Street, Suite 1000
                                 New Orleans, LA 70130
                                 PH: 504-648-0180
                                 FX: 504-648-0181
                                 EM: jdugan@dugan-lawfirm.com
                                     dscalia@dugan-lawfirm.com
                                     tbenedetto@dugan-lawfirm.com




                                    - 61 -
Case 3:21-cv-00512-NJR
      Case MDL No. 2993Document
                         Document
                                1 148-3
                                   Filed 05/27/21
                                          Filed 06/15/21
                                                   Page 66
                                                         Page
                                                           of 66
                                                               69 Page
                                                                  of 69 ID #66




                                 MITCHELL A. TOUPS, LTD.
                                 WELLER, GREEN, TOUPS & TERRELL,
                                 L.L.P.
                                 Mitchell A. Toups (Pro Hac Vice forthcoming)
                                 Post Office Box 350
                                 Beaumont, TX 77704
                                 PH: 409-832-1800
                                 FX: 409-832-8577
                                 EM: matoups@wgttlaw.com

                                 HACH ROSE SCHIRRIPA & CHEVERIE
                                 LLP
                                 Frank R. Schirripa (Pro Hac Vice forthcoming)
                                 Seth M. Pavsner (Pro Hac Vice forthcoming)
                                 112 Madison Avenue, 10th Floor
                                 New York, NY 10016
                                 PH: 212-213-8311
                                 EM: fschirripa@hrsclaw.com


                                 CHEHARDY SHERMAN WILLIAM, LLP
                                 James Williams (Pro Hac Vice forthcoming)
                                 Galleria Boulevard, Suite 1100
                                 Metairie, LA 70001
                                 PH: 504-833-5600
                                 FX: 504-833-8080
                                 EM: jmw@chehardy.com

                                 Attorneys for Plaintiff and the proposed classes




                                    - 62 -
